     Case 1:19-cv-02594-RM-SKC Document 1-2 Filed 09/12/19 USDC Colorado Page 1 of 28

                                                        Page 1                                                                                 Page 3
 1 THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION           1               CONTENTS
 2                                                                2
 3 In the Matter of:    )                                         3   WITNESS:                          EXAMINATION
 4                 ) File No. D-03809-A                           4   Michael Young                          3
 5 MEDIATRIX CAPITAL, INC. )                                      5
 6                                                                6   EXHIBITS: DESCRIPTION:                      IDENTIFIED
 7 WITNESS: Michael S. Young                                      7   1      Form 1662                          4
 8 PAGES:     1 through 404                                       8   2      Subpoena                           9
 9 PLACE:     Securities and Exchange Commission                  9   3      Preservation letter                10
10        Byron G. Rogers Federal Building                       10   4      Mr. Young's background                  13
11        1961 Stout Street, Suite 1700                          11          questionnaire
12        Denver, Colorado 80294                                 12   5      Mr. Young's resume                   80
13 DATE:     Wednesday, April 10, 2019                           13
14                                                               14
15     The above-entitled matter came on for hearing,            15
16 pursuant to notice, at 9:05 a.m.                              16
17                                                               17
18                                                               18
19                                                               19
20                                                               20
                                                                                                        EXHIBIT




                                                                                                                          exhibitsticker.com
21                                                               21
22                                                               22
23                                                               23                                         1
24     Diversified Reporting Services, Inc.                      24
25         (202) 467-9200                                        25
                                                        Page 2                                                                                 Page 4
 1   APPEARANCES:                                                 1            PROCEEDINGS
 2   On behalf of the Securities and Exchange Commission:         2             ( S E C Exhibit No. 1 was marked for
 3     JEFFREY D. FELDER, ESQ.                                    3             identification.)
 4     KIMBERLY L. FREDERICK, Assistant Regional Director         4          MR. FELDER: On the record on April 10,
 5     TRACY W. BOWEN, CPA                                        5   2019 at 9:05 a.m. Could you please raise your
 6     U.S. Securities and Exchange Commission                    6   right hand?
 7     Byron G. Rogers Federal Building                           7   Whereupon,
 8     1961 Stout Street, Suite 1700                              8              MICHAEL YOUNG
 9     Denver, Colorado 80294-1961                                9   was called as a witness and, having been first duly sworn
10     (303)844-1107/felderj@sec.gov                             10   was examined and testified as follows:
11                                                               11                EXAMINATION
12   On behalf of the Witness:                                   12          BY MR. FELDER:
13     GREGORY D. DiMEGLIO, ESQ.                                 13       Q Can you please state and spell your full name for
14     Stradley Ronon Stevens & Young, LLP                       14   the record?
15     1250 Connecticut Avenue, N.W., Suite 500                  15       A Michael Stephen Young. M-I-C-H-A-E-L,
16     Washington, DC 20036                                      16   S-T-E-P-H-E-N, Y-O-U-N-G.
17     (202)419-8401/gdimeglio@stradley.com                      17       Q Okay.
18     GABRIELLA LEYHANE, ESQ. (via telephone)                   18          And we introduced ourselves before we went
19     Stradley Ronon Stevens & Young, LLP                       19   on the record, but I'll just say it again. My
20     191 North Wacker Drive Suite 1601                         20   name is Jeffrey Felder. This is Kimberly
21     Chicago, Illinois 60606                                   21   Frederick, Tracy Bowen, and then Kate Mailliard.
22     (312)964-3508/gleyhane@stradley.com                       22   And Kate is an intern here at the SEC.
23                                                               23          We are officers -- well, with the
24   Also Present:                                               24   exception of Kate, we are officers of the United
25      Kate Mailliard, Intern                                   25   States Securities and Exchange Commission for the

[4/10/2019 9:05 AM] YOUNG_MICHAEL_20190410                                                                                Pages 1 - 4
     Case 1:19-cv-02594-RM-SKC Document 1-2 Filed 09/12/19 USDC Colorado Page 2 of 28

                                                     Page 5                                                         Page 7
 1   purposes of this proceeding. This is an                   1   nonverbal things, so if you nod your head, she
 2   investigation by the United States Securities and         2   can't take that down. So if I ask you a yes or
 3   Exchange Commission in the matter of Mediatrix            3   no question, you'll have to say yes or no.
 4   Capital, Inc., D-03809 to determine whether there         4       A Understood. Okay. Thank you.
 5   have been violations of certain provisions of the         5       Q And if you don't understand a question, it's
 6   federal securities laws. However, the facts               6   important that you let me know. Is that okay?
 7   developed in the investigation might constitute           7       A Yes.
 8   violations of other federal or state civil or             8       Q And the reason for that is, a transcript is
 9   criminal laws.                                            9   going to be produced at the end of the session today,
10          Mr. Young, before we get into the                 10   and it's important that the questions and the
11   substance here, I'm going to tell you a few              11   answers be clear, and that if you didn't
12   things about how we're going to proceed today.           12   understand something, you were given an
13   So first of all, the staff controls the record.          13   opportunity to clarify that. And then, you know,
14   What that means is that the court reporter will          14   we can reask the question or try to get an
15   only go off the record at our request. So if you         15   understanding as to why you don't understand the
16   need to use the restroom, if you need to confer          16   question.
17   with counsel, something of that nature, you'll           17          So prior to the opening of the record,
18   want to make the request of us or you can just           18   you were provided with a copy of the Formal Order
19   tell counsel and he'll make the request to us,           19   of Investigation in this matter. It's sitting in
20   and if it's a good time to stop, we'll go ahead          20   front of you right now. You -- it will be
21   and go off the record. I'll provide that                 21   available for your review during the course of
22   instruction --                                           22   the proceeding.
23       A Okay.                                              23          Have you had an opportunity to review the
24       Q -- to the court reporter at that time.             24   Formal Order?
25          Along those lines if you need a break,            25       A Yes, I have.
                                                     Page 6                                                         Page 8
 1   you're -- you know, if you need to use the                1       Q Do you have any questions about the Formal
 2   restroom or you need a break, it's fine to ask            2   Order?
 3   for that. Just let us know. We'll stop at a               3       A No.
 4   convenient time for that. And I expect that               4       Q Okay.
 5   we'll probably take a break halfway through the           5          You were also provided with a copy of SEC
 6   morning, we'll break for lunch, and then we'll            6   Form 1662, which has been marked as Exhibit 1.
 7   probably take a break at some point, one or two           7   You were provided with that prior to the opening
 8   breaks in the afternoon.                                  8   of the record, and you were given an opportunity
 9          Have you ever had a deposition taken               9   to review it.
10   before, given testimony, testified in court?             10          Have you had an --
11       A No.                                                11       A Yes, I have.
12       Q Okay.                                              12       Q -- opportunity to review it? Do you have
13          This is your first experience with a court        13   questions concerning Exhibit 1?
14   reporter?                                                14       A No.
15       A Yes, it is.                                        15       Q Mr. Young, are you represented by counsel?
16       Q So the court reporter is going to be taking        16       A Yes.
17   down every single word that everyone in the room says,   17          MR. FELDER: And could counsel please
18   and therefore it's important that we not talk over       18   identify himself?
19   each other. So I'll ask a question -- she can't          19          MR. DiMEGLIO: Sure. Greg DiMeglio with
20   take down if we're talking at the same time -- so        20   Stradley Ronon in Washington, D.C.; and on the
21   then you'll respond, and I will do my best to not        21   phone, Gabby Leyhane, also with Stradley, in our
22   interrupt you, and so please also try not to             22   Chicago office.
23   interrupt me just for the sake of the court              23          MR. FELDER: So for counsel appearing
24   reporter.                                                24   telephonically, Ms. Leyhane, could you confirm
25          She also -- she also can't take down              25   that you are representing the witness here today?
[4/10/2019 9:05 AM] YOUNG_MICHAEL_20190410                                                                     Pages 5 - 8
     Case 1:19-cv-02594-RM-SKC Document 1-2 Filed 09/12/19 USDC Colorado Page 3 of 28

                                                        Page 17                                                       Page 19
 1       Q What year was that?                                     1   be owned by trust for property, basically for
 2       A I believe it was somewhere in that '07/'08 time         2   asset protection and/or just to keep it for our
 3   frame. I apologize. It's out of mind, out of                  3   children long-term if we decide to stay there
 4   heart, and it was an unhappy moment.                          4   long-term.
 5       Q And did you and Ms. Brochero live here in               5       Q And so how does the LLC tie into that?
 6   Colorado?                                                     6       A It -- that was the recommendation of how to
 7       A We did.                                                 7   purchase the property and put it into trust in a
 8       Q I take it that's her maiden name?                       8   separate LLC. If somebody were to hurt
 9       A That's correct.                                         9   themselves, it would be the LLC that would be the
10       Q Do you know if she kept your last name or if           10   owner as opposed to the trust, is how we were
11   she --                                                       11   advised.
12       A I have no idea.                                        12          MR. DiMEGLIO: By the way, Mr. Felder,
13       Q Question No. 10, list the names, ages and              13   may I just interject for one second. So to the
14   occupations of your parents and siblings. I see              14   extent today that you get asked a question where
15   that you listed everyone but not their names.                15   you are providing -- potentially providing legal
16   Could you just go through and provide us with the            16   advice you got, you should not do that.
17   names?                                                       17          THE WITNESS: Okay.
18       A Excuse me. Sorry. My mom's name is Clotilde,           18          MR. DiMEGLIO: I'm not saying that's
19   C-L-O-T-I-L-D-E, Young. My father is Walter                  19   what happened there, but in the event that that's
20   Young, and my brother is also Walter Young.                  20   what happened, you want to be mindful of that.
21       Q Is that Walter Young, Junior?                          21          THE WITNESS: Okay.
22       A Third. My dad is junior.                               22          BY MR. FELDER:
23       Q Question No. 11, thank you for the clarification       23       Q So who holds the title for the property? Is it
24   regarding the fact that you were in Puerto Rico              24   the LLC, or is it the trust?
25   this past summer. Looking at the address, 5406               25       A The LLC.
                                                        Page 18                                                       Page 20
 1   South Cottonwood Court in Greenwood Village,                  1      Q And what's the name of the LLC?
 2   Colorado, it says that you lived there from                   2      A Casa Conejo.
 3   June 2018 to January 2019. Is that right?                     3      Q Could you spell that?
 4       A That's correct.                                         4      A C-A-S-A, C-O-N-E-J-O.
 5       Q And do you still have an ownership or lease of          5      Q And is that a Puerto Rico entity?
 6   that property?                                                6      A Yes.
 7       A Yes.                                                    7      Q And it's an LLC?
 8       Q But you're not currently residing there?                8      A Yes.
 9       A Correct.                                                9      Q Is it Casa Conejo, LLC?
10       Q And do you plan to return and spend some portion       10      A Yes.
11   of the year residing there?                                  11      Q Is anyone else involved in the management or
12       A That's not decided yet. It's possible.                 12   ownership of that LLC other than you?
13       Q Is the house vacant right now?                         13      A My wife and I.
14       A It is.                                                 14      Q And when did Casa Conejo acquire 330 Dorodo Beach
15       Q And 330 Dorodo Beach East, that's your current         15   East?
16   residence?                                                   16      A I believe it was last June. End of May or early
17       A Correct.                                               17   June.
18       Q Is that a property that you own?                       18      Q Did you live at least part of the year in Puerto
19       A It's a property that my -- an LLC of my trust          19   Rico prior to that?
20   owns. I lease from the trust. I don't own it.                20      A Prior to?
21       Q Okay. Sorry. You said an LLC of your trust?            21      Q Prior to when you acquired 330 Dorodo beach East
22       A Right. So I don't own it in title.                     22   through Casa Conejo?
23       Q Sure. Could you just describe that ownership           23      A We spent a summer before in 2017 there. Not in
24   structure for us?                                            24   that unit, but we lived there, meaning in Puerto
25       A We placed it into trust essentially, so it would       25   Rico, or are you talking about the actual house?

[4/10/2019 9:05 AM] YOUNG_MICHAEL_20190410                                                                      Pages 17 - 20
     Case 1:19-cv-02594-RM-SKC Document 1-2 Filed 09/12/19 USDC Colorado Page 4 of 28

                                                          Page 21                                                             Page 23
 1        Q In Puerto Rico.                                          1   while.
 2        A Yes. We --                                               2       Q More than ten years?
 3        Q Have you ever lived anywhere else in Puerto Rico?        3       A I couldn't be exact, but it's been a long time.
 4        A Yes, yes.                                                4   More than I remember.
 5        Q And can you give the address of the place that you       5       Q And how long have you been using Skype?
 6   lived in Puerto Rico prior to the current address?              6       A I couldn't give you an exact on that either. For
 7        A 124 Dorodo Beach East.                                   7   years. I don't remember when I downloaded that
 8        Q Did you own that as well through yourself or an          8   program.
 9   entity?                                                         9       Q Did that -- did using Skype coincide with starting
10        A No.                                                     10   to work with Mediatrix, or did it predate that?
11        Q That was a rental property?                             11       A Predated that.
12        A Yes.                                                    12       Q And you said you switched from AT&T to T-Mobile
13        Q And when was the last time that you stayed there?       13   several years ago. Do you recall roughly when
14        A I believe May of 2018. At the time that we              14   that was?
15   purchased this, I was staying there.                           15       A No. I think it was two years ago. It -- perhaps
16        Q How long was the rental for that property in            16   2016.
17   Puerto Rico? What was the duration?                            17       Q Moving on to category 14. 14 asked for the URL
18        A A year.                                                 18   for all websites, and so you said Mediatrix
19        Q So from May 2017 approximately until May 2018?          19   Capital, Inc., but that's -- the URL would be the
20        A It may -- it may be a little bit longer than a          20   website address --
21   year. I don't know the exact lease date, but                   21       A Okay.
22   it -- that's approximate. Probably April --                    22       Q -- so could you provide that website address?
23   March/April/May of the prior year likely.                      23       A Yes. I believe it's MediatrixCapital.com.
24           MS. FREDERICK: Before we move on, just                 24       Q And so in your response in 14, that's what you
25   on the Greenwood Village house, do you own that                25   were talking about, MediatrixCapital.com?
                                                          Page 22                                                             Page 24
 1   house?                                                          1       A Yes.
 2          THE WITNESS: It's owned by the trust.                    2       Q When you say you did not create this site, do you
 3          MS. FREDERICK: Okay. And is it -- what                   3   mean you didn't physically design the website; you
 4   is the name of the trust that owns the house?                   4   hired a web designer?
 5          THE WITNESS: That's called Hase Haus.                    5       A Correct.
 6          MS. FREDERICK: Okay. Please spell                        6       Q What about the content on the website, so the
 7   that.                                                           7   words on the website; did you create that content?
 8          THE WITNESS: Yes. H-A-S-E, H-A-U-S.                      8       A Some of it.
 9          MS. FREDERICK: Okay. Thank you.                          9       Q Who else created the content?
10          THE WITNESS: And that's an LLC.                         10       A SCG Limited.
11          MS. FREDERICK: Okay. And aside from                     11       Q And who was SCG Limited?
12   yourself, are there any members of that LLC?                   12       A Who is SCG Limited?
13          THE WITNESS: Just my wife and I.                        13       Q No, who -- what is the person's name who works --
14          MS. FREDERICK: Thank you.                               14       A Doug Fathers.
15          THE WITNESS: Thank you.                                 15       Q So Mr. Fathers and you are principally responsible
16          BY MR. FELDER:                                          16   for the words that are contained on the
17       Q I'm going to ask about category 13, so telephone         17   MediatrixCapital.com website?
18   numbers and communication services. So you listed              18       A Correct.
19   a what you said is a residential cell. I assume                19       Q Is there anyone else, other than you and
20   that means it's a cell phone?                                  20   Mr. Fathers, who created the content for that
21       A It's a cell phone.                                       21   website?
22       Q And that's your personal cell phone?                     22       A I can't recall exactly. There may have been.
23       A Yes.                                                     23       Q And is SCG Limited, are they -- is website design,
24       Q How long have you had that number?                       24   is that one of the services that they provide?
25       A I don't -- I can't tell you exactly. It's been a         25       A I don't know exactly. I know what SCG does. I

[4/10/2019 9:05 AM] YOUNG_MICHAEL_20190410                                                                             Pages 21 - 24
     Case 1:19-cv-02594-RM-SKC Document 1-2 Filed 09/12/19 USDC Colorado Page 5 of 28

                                                        Page 33                                                             Page 35
 1       Q What email did you use for Mediatrix's business         1   Brian as well that we work with, just to make sure
 2   prior to the creation of the MediatrixCapital.com             2   there's not a --
 3   email address?                                                3          MS. FREDERICK: Thank you.
 4       A I would not have.                                       4          THE WITNESS: -- confusion. Excuse me.
 5       Q So just looking at some materials that we reviewed      5          BY MR. FELDER:
 6   in advance of today, it seems that the managed                6       Q So prior to 2015, if you were emailing with
 7   accounts for Mediatrix Capital started sometime               7   Mr. Sewall or anyone else regarding the business
 8   around late 2013. Does that sound right?                      8   that you just described, what email address would
 9       A No. The managed accounts specifically would have        9   you have used?
10   started more towards March of 2016. The trading              10       A Prior to 2015, I would have used Triduum, but that
11   was one of my partners and a handful of Marines              11   was mostly Mike Stewart and Bryant would have been
12   that were basically friends and family, and those            12   communicating at that point versus me directly to
13   were managed accounts, but not specifically when I           13   Bryant. Even today, he and I have limited
14   was involved.                                                14   interaction.
15       Q Okay. So what I understand has been publicized as      15       Q So for instance, if you were working on the
16   performance results that date back, for instance,            16   business plan or otherwise just getting ready to
17   probably at this point to early 2014 or late 2013,           17   launch Mediatrix prior to 2015 and you were
18   what performance results were those?                         18   communicating with Mr. Stewart or Mr. Sewall, that
19       A Those were based on the capital of Bryant Sewall,      19   would have -- if it occurred, it would have been
20   who was a partner, and several Marines he was --             20   on the TriduumFinancial.com email address?
21   or were deployed underneath him that he was                  21       A It did not occur. So the launch of the company
22   trading for as well. So that's a live track                  22   would have been in 2015 where it formally
23   record prior to us going out for institutional               23   organized as a partnership truly to go out and
24   participation.                                               24   present an opportunity to VCPs and international
25       Q Okay. And other than those -- do you recall how        25   clients.
                                                        Page 34                                                             Page 36
 1   many individuals it was that Mr. Sewall was                   1       Q How about discussions of the development of the
 2   trading for, the Marines?                                     2   business plan or the -- what I understand to be
 3      A I don't know. I don't know. I couldn't tell you          3   the algorithmic trading. If there was discussions
 4   exactly.                                                      4   about that in 2013 or 2014, what email address
 5      Q Two or ten or 20?                                        5   would you have used?
 6      A Less than ten. More than two.                            6       A That would not have been me, so it would have been
 7      Q When was the first time that Mediatrix -- that its       7   none.
 8   business expanded beyond those fewer than ten                 8          MS. FREDERICK: I believe on the resume
 9   people?                                                       9   that was provided in connection with Exhibit 4, it
10      A 2016.                                                   10   lists 2013 as your start date --
11           MS. FREDERICK: For the individuals that              11          THE WITNESS: Correct.
12   Mike Stewart or Brian Sewall (sic) was trading               12          MS. FREDERICK: -- with Mediatrix
13   with prior to 2016, do you know approximately how            13   Capital.
14   much money was involved?                                     14          THE WITNESS: Right.
15           THE WITNESS: Very small. I mean, I                   15          MS. FREDERICK: Can you explain, if you
16   don't know exactly. It was under several hundred             16   weren't involved in these discussions, what were
17   thousand.                                                    17   you doing in 2013 and 2014?
18           MS. FREDERICK: Okay.                                 18          THE WITNESS: So with Mike Stewart -- we
19           THE WITNESS: Yeah, it was very small,                19   came together -- I came together with Bryant
20   because of the nature of being servicemen, they              20   through Mike Stewart. So in the -- in the genesis
21   didn't, you know -- and just a correction. It's              21   of this, we were looking at trading strategies.
22   Bryant with a T.                                             22   So Mike and I had one, you know, idea of what we
23           MS. FREDERICK: Bryant, thank you.                    23   wanted to create, and then Bryant came in, and
24           THE WITNESS: Not -- I don't want to                  24   then the whole thing morphed and changed into what
25   correct you. I'm just saying, because there's a              25   we've built and what we've created essentially.

[4/10/2019 9:05 AM] YOUNG_MICHAEL_20190410                                                                           Pages 33 - 36
     Case 1:19-cv-02594-RM-SKC Document 1-2 Filed 09/12/19 USDC Colorado Page 6 of 28

                                                     Page 37                                                           Page 39
 1           We were looking at physical delivery,       1              A I get -- I get people communicate with me or they
 2   which is a form of currency exchange as well,       2          outreach to me, so yes, but I don't actively use
 3   which is, you know, there's a 10 million euro       3          that outgoing.
 4   invoice that needs to be changed to U.S. dollars.   4              Q So you have -- you've had conversations with
 5   That would be -- we were doing physical delivery    5          people about Mediatrix's business using the
 6   work together, and Bryant was trading               6          LinkedIn message feature?
 7   algorithmically. Mike knows Bryant for many         7              A Yes.
 8   years, and so he would consult with Bryant on the 8                Q And moving on to 16, you reference WhatsApp and
 9   algorithmic development, because they're both       9          Signal. Could you tell me what you use WhatsApp
10   very good traders, and a lot of that formulation   10          for?
11   would have come between those two. I am not a 11                   A Really what you find -- what I have found is
12   trader.                                            12          internationally, people will use those services
13           MS. FREDERICK: And I'm sure Jeff will      13          because they're free calling, essentially, so
14   get into all of that as we go forward. I was       14          you're not paying tolls. So it's common in
15   just -- to the extent you were doing anything      15          various parts of the world. Some people prefer
16   regarding what you refer to on your resume in 2013 16          WhatsApp, some people prefer Signal, and some
17   through 2015, what were you doing regarding        17          people prefer Skype.
18   Mediatrix Capital at that time?                    18                 So it's really just a method of if a
19           THE WITNESS: Very little. Consulting       19          prospect or a client says, you know, can we
20   with Mike. Mike and I were looking at ways to      20          WhatsApp, you WhatsApp. So I've had those two --
21   expand what we were doing in physical delivery,    21          those two services for that reason. And WhatsApp
22   which would be going to spot trading.              22          I use to communicate with my family in Panama,
23           MS. FREDERICK: And you believe all         23          and so I use that socially as well.
24   those communications were done over the phone? 24                  Q Do you use the WhatsApp messaging feature for
25           THE WITNESS: Would be Triduum. Would 25                business, or do you just use the calling feature?
                                                     Page 38                                                           Page 40
 1   be Triduum. But he asked specifically to Bryant            1      A Both.
 2   Sewall, as I understood the communication to               2      Q And how about Signal, same question?
 3   Bryant Sewall was the question.                            3      A I guess both. Very -- Signal is much rarer, but
 4           MS. FREDERICK: Okay. Well, just to                 4   both.
 5   clarify then. So any email communications                  5      Q And have you taken -- have you taken any steps to
 6   regarding Mediatrix between 2013 and 2015 would            6   preserve the LinkedIn messages, the Signal, or the
 7   have been through your Triduum --                          7   WhatsApp messages, other than making sure that you
 8           THE WITNESS: That's the only email                 8   don't, you know, delete the apps themselves?
 9   address I had at that time.                                9      A No, because I don't know how to preserve, other
10           MS. FREDERICK: Thank you.                         10   than just not to touch them. So they've been
11           THE WITNESS: Thank you. Sorry.                    11   preserved because I have not done anything to the
12           BY MR. FELDER:                                    12   contrary, but I wouldn't know what and how to do
13       Q So you also mentioned Facebook and LinkedIn. You    13   that for those particular services.
14   said Facebook is social and LinkedIn is business.         14      Q You obviously have a LinkedIn under your name?
15   Do you use Facebook to communicate with people            15      A Yes.
16   using the Facebook messenger feature?                     16      Q And then there's a LinkedIn for Mediatrix and also
17       A Rarely, but yes.                                    17   the Mediatrix Fund?
18       Q Do you ever use that to communicate with people     18      A There is for Mediatrix, and I believe there is for
19   about Mediatrix business?                                 19   the Fund.
20       A No. I don't do anything on Facebook for business    20      Q And who created the LinkedIn under your name?
21   at all.                                                   21      A I did, and I also have somebody that's done
22       Q And how about LinkedIn? I understand it also has    22   touch-up on it, graphics and stuff like that.
23   a messaging feature. Do you ever use that                 23      Q How about the LinkedIn for Mediatrix Capital?
24   messaging feature to communicate with people about        24      A I believe we, as in Mike Stewart and myself, did
25   Mediatrix's business?                                     25   that initially, and then the same person who

[4/10/2019 9:05 AM] YOUNG_MICHAEL_20190410                                                                      Pages 37 - 40
     Case 1:19-cv-02594-RM-SKC Document 1-2 Filed 09/12/19 USDC Colorado Page 7 of 28

                                                         Page 53                                                            Page 55
 1       A No.                                                 1            A Definitely within a year -- within months of when
 2       Q And how did you meet Mr. Stewart?                   2        it was opened it.
 3       A I was introduced to him by, you know, somebody      3            Q Did --
 4   that I don't even remember who the person was at          4            A Was -- go ahead.
 5   this point. It was years ago. Somebody made the           5            Q Did it ever generate any revenue?
 6   introduction to Mike Stewart to me, specifically.         6            A Yes.
 7       Q Did Mr. Stewart live in Colorado at that point?     7            Q Approximately how much?
 8       A No.                                                 8            A Under 100,000.
 9       Q Has he ever lived in Colorado?                      9            Q TF Alliance, LLC, a Colorado entity formed in
10       A Not to my knowledge.                               10        2017?
11       Q So -- and my understanding was he might have lived 11            A TF Alliance was formed for the trust and that
12   in Arizona at that point?                                12        was --
13       A I believe so.                                      13                MR. DiMEGLIO: Is it okay if he
14       Q So do you know how you would have met him when you 14        consults?
15   were living in Colorado, and he was living in            15                MS. FREDERICK: Yeah, let me just
16   Arizona?                                                 16        clarify.
17       A Yeah, by phone -- I mean, by conference calls,     17                THE WITNESS: Okay.
18   introductions.                                           18                MS. FREDERICK: I appreciate you're
19       Q And were you guys -- you guys meaning you and      19        trying to be earnest --
20   Mr. Stewart, were you in the same line of business       20                THE WITNESS: Yes.
21   back in 2009?                                            21                MS. FREDERICK: -- but when there's a
22       A No.                                                22        question pending, unless you have a question about
23       Q Moving on to the next entity, LMBS, LLC, formed in 23        whether you're going to tell us privileged
24   2014?                                                    24        material, you need to provide the answer.
25       A That was me forming it for somebody. So I think    25                THE WITNESS: Okay.
                                                         Page 54                                                            Page 56
 1   on record it shows me as the person forming it,                1          MS. FREDERICK: You know, after a break,
 2   but I believe that was Art Linthicum who was the               2   we'll ask if there's anything you need to clarify,
 3   owner of that LLC.                                             3   and you can do that then.
 4      Q And are you involved in the business at all?              4          THE WITNESS: Sure. Okay. So it was
 5      A Not at all.                                               5   pursuant to what I was told earlier by my counsel,
 6      Q Nassau New York, LLC?                                     6   which is why I was going to clarify, but that was
 7      A Yes. Nassau, New York --                                  7   an LLC that was formed for the trust.
 8      Q I should clarify. It's Nassau NY, LLC.                    8          BY MR. FELDER:
 9      A Yes.                                                      9       Q And does that LLC still exist?
10      Q Go ahead.                                                10       A It does.
11      A Yes. That was an entity where our shares were            11       Q Does it have assets?
12   held for Big Star Energy Services. Me,                        12       A It does not.
13   personally, those would be my shares held in that             13       Q What's its current purpose?
14   LLC.                                                          14       A It has no current purpose.
15      Q And is that LLC still active in any way?                 15       Q Island Technologies, LLC?
16      A I don't believe -- there's nothing happening if --       16       A Island Technologies is the holding company for
17   no, because the business is closed.                           17   Mediatrix Capital and Blue Isle Markets.
18      Q Patriot Contracting & Reclamation, LLC, formed in        18       Q Who owns Island Technologies?
19   2015?                                                         19       A Island Technologies is owned by LLCs of the trusts
20      A I can't remember if I formed that, but that was          20   of myself, Mike Stewart and Bryant Sewall mainly.
21   part of a -- the oil field services industry,                 21       Q Are there other owners?
22   which was rock crushing work.                                 22       A There are two -- I'll give you the configuration
23      Q Is that business still operating?                        23   of Island Technology. There are -- both companies
24      A No.                                                      24   roll up, Mediatrix Capital. Island Technologies
25      Q When did that business stop operating?                   25   is a FinTech. That's the development arm of what

[4/10/2019 9:05 AM] YOUNG_MICHAEL_20190410                                                                           Pages 53 - 56
     Case 1:19-cv-02594-RM-SKC Document 1-2 Filed 09/12/19 USDC Colorado Page 8 of 28

                                                          Page 57                                                       Page 59
 1   we do. It develops the algorithms. It develops                  1   you describe that?
 2   the stuff that's used in Blue Isle Markets, and                 2          THE WITNESS: My trust?
 3   then it pushes that technology out to Mediatrix                 3          MS. FREDERICK: Yes.
 4   and to Blue Isle Markets.                                       4          THE WITNESS: Salvae Regina.
 5          So there's -- effectively internally                     5          BY MR. FELDER:
 6   what we would consider two asset classes or share               6       Q And what's the name of Mr. Stewart's trust?
 7   classes; the A being revenue that flows up from                 7       A I don't know the name of -- I don't know the name
 8   Mediatrix, the B side would be revenue that flows               8   of his trust. I'd have to -- I'm not sure.
 9   up from Blue Isle.                                              9       Q And how about Mr. Sewall's trust?
10          And Blue Isle has a slightly different                  10       A Same. I think I know what it is, but I'm not
11   ownership structure than Mediatrix.                            11   100 percent positive. I know what their LLCs are
12   Approximately 88 percent of Blue Isle Markets is               12   so --
13   owned by the trusts of myself, Mike Stewart and                13          MS. FREDERICK: So what are the LLCs of
14   Bryant Sewall through those LLCs. And then                     14   that trust --
15   Mediatrix Capital would be exclusively those same              15          THE WITNESS: Okay.
16   LLCs for Mike Stewart, Bryant Sewall and myself.               16          MS. FREDERICK: -- on your part that own
17          And the delineation exists to -- you                    17   Blue Isle?
18   know, for -- basically to show the revenue stream              18          THE WITNESS: Okay. West Beach, LLC.
19   for an exit strategy that we have. We want to be               19          MS. FREDERICK: And what is the LLC that
20   very clear to any potential buyers as to, you                  20   owns Mediatrix?
21   know, what that revenue stream looks like and                  21          THE WITNESS: Well, that would be the
22   what the technology is, et cetera, so it was                   22   same. It's the same.
23   formed for that reason.                                        23          MS. FREDERICK: The same.
24       Q Did you say that Blue Isle is 88 percent owned,          24          THE WITNESS: So it owns -- so there's
25   did I hear that right, by Island Technologies?                 25   two different classes, what we would call classes
                                                          Page 58                                                       Page 60
 1       A It's 100 percent owned by Island Technologies.            1   of ownership. One that pertains to the revenue
 2       Q Okay.                                                     2   stream for Mediatrix. The other pertains to the
 3       A But what I was saying was there's different owners        3   revenue stream of Blue Isle. The only reason why
 4   in those share classes of Island Technologies.                  4   we have that is because there are -- we had an
 5       Q And other than the trusts of you, Mr. Stewart and         5   investor early on in Blue Isle, so he doesn't have
 6   Mr. Sewall, are there any other owners?                         6   any ownership of Mediatrix.
 7       A There are three other owners on the Blue Isle side        7          So at the holding company level where
 8   shares of Island Technologies.                                  8   we developed the technology, we have to delineate
 9       Q Okay. Who are those people?                               9   that revenue stream so that they're properly
10       A One is my brother, one is my best friend; they           10   compensated, particularly whenever we sell our
11   each have 1 percent. And then we had an investor               11   business. But my LLC would own both shares.
12   that funded Blue Isle who owns 9.99 percent.                   12          MS. FREDERICK: And just to clarify, who
13       Q Could you give us the names of your best friend          13   was the investor?
14   and then also the other investor whose name we                 14          THE WITNESS: Seldon Young.
15   don't know yet?                                                15          MS. FREDERICK: Okay. Thank you.
16       A Sure. It's Mike Baker, Michael Baker, Walter             16          BY MR. FELDER:
17   Young, and then Seldon Young through Arual LLC is              17       Q Where does Mr. Young live?
18   the owner of that entity, of that stock.                       18       A Utah.
19          MS. FREDERICK: How do you spell that?                   19       Q Are you related to Mr. Young?
20          THE WITNESS: A-R-A-U-L.                                 20       A He's my first cousin.
21          MS. FREDERICK: A few times today you've                 21       Q Okay. And Island Technologies is a Puerto Rico
22   referred to the trust.                                         22   LLC; is that correct?
23          THE WITNESS: Mm-hmm.                                    23       A It's a Puerto Rican C Corp.
24          MS. FREDERICK: What is the name of the                  24       Q Puerto Rican C Corp.
25   trust or the entity that you're referring to? Can              25       A C Corp.
[4/10/2019 9:05 AM] YOUNG_MICHAEL_20190410                                                                        Pages 57 - 60
     Case 1:19-cv-02594-RM-SKC Document 1-2 Filed 09/12/19 USDC Colorado Page 9 of 28

                                                      Page 141                                                            Page 143
 1   why we just flat out let him go. So I'm thinking             1       Q Are there -- are there multiple different types of
 2   he was basically developing people to refer                  2   managed accounts, or is a managed account just --
 3   business to him specifically, not to us.                     3   just one single type of product that's offered to
 4       Q So we've been talking about Mediatrix Capital, and     4   investors?
 5   when I'm talking about Mediatrix Capital, I'm                5       A Can you maybe rephrase that?
 6   talking about Mediatrix Capital, Inc. --                     6       Q Sure. So I might open an account with a bank, and
 7       A Okay.                                                  7   they might have different types of accounts;
 8       Q -- the entity, I understand it, to be formed in        8   right? An account that comes with a debit card, a
 9   Belize; is that your understanding?                          9   savings account that doesn't. Just different
10       A It was initially formed in Belize, but it's a         10   types of accounts. Is the managed account a
11   Bahamian corporation. It's been moved to the                11   single type of account, or are there multiple
12   jurisdiction of the Bahamas.                                12   account products that are available?
13       Q Okay. So the entity that was originally formed in     13       A Good. Thank you. Okay. So there is one account
14   Belize and is now a Bahamian corporation known as           14   available now. Prior, we had two strategies that
15   Mediatrix Capital, Inc., I'm going to generally             15   were available to clients.
16   refer to it as Mediatrix Capital. Is that okay?             16       Q So can you describe those two strategies and then
17       A That's fine.                                          17   also differentiate between which one is active and
18       Q So I think you testified that you currently work      18   which one is not?
19   for Mediatrix Capital. Am I getting that right?             19       A Yes. So there was what we called in-house, our
20       A Correct.                                              20   terms currency only, a currency system, and the
21       Q And so are you considered an employee of Mediatrix    21   currency system trade has the ability to trade 30
22   Capital?                                                    22   concurrent currency pairs. We had another system
23       A Yes.                                                  23   we had been testing and working on spot gold and
24       Q Can you tell me exactly what Mediatrix Capital is?    24   spot silver to add those into the currency system,
25       A Mediatrix Capital is, to use your term, an adviser    25   which we called our metals system.
                                                      Page 142                                                            Page 144
 1   under the definition you used earlier in this                1          And that shortly thereafter we offered
 2   testimony, in such that we provide algorithms to             2   the two choices to clients. If they wanted, you
 3   provide execution strategies for trading                     3   know, to also have activity with gold, they could
 4   currencies for clients.                                      4   do that, and we've now deactivated currency only,
 5        Q And other than creating those algorithms and          5   although technically they all trade gold now in a
 6   providing the trading for clients, does Mediatrix            6   limited capacity.
 7   Capital do anything else?                                    7       Q There were two account types, one that had
 8        A No.                                                   8   currencies and one that had currencies plus spot
 9        Q What products are available from Mediatrix            9   gold and spot silver?
10   Capital?                                                    10       A Correct. Silver was deactivated almost instantly.
11        A Just the algo trading.                               11   It was way too volatile, and it wasn't something
12        Q And in what format is the algo trading available,    12   we felt safe with.
13   such as the fund, managed accounts, and anything            13       Q Are there customers who were still in the currency
14   else?                                                       14   plus spot gold strategy?
15        A You know, it's managed accounts is really our        15       A Yes. The accounts that would be open now but
16   focus. We started a fund back in, I think 2016,             16   they're trading the same strategy, so they may
17   but we're -- we're a managed account company. So            17   have -- we have clients that may have three
18   it's just the algo trading.                                 18   accounts, two accounts, because they may have
19        Q And when you say just the algorithmic trading, is    19   split up deposits into each strategy.
20   that the same trading that occurs in the managed            20          Every client now knows and has been
21   accounts and the fund?                                      21   notified that it's a single strategy, but there
22        A Same strategy.                                       22   are two different accounts that they still have,
23        Q Does Mediatrix Capital do anything else, other       23   and they will trade differently still. So in a
24   than the fund and the managed accounts?                     24   monthly basis, they will never look the same, if
25        A No.                                                  25   that makes sense.

[4/10/2019 9:05 AM] YOUNG_MICHAEL_20190410                                                                       Pages 141 - 144
  Case 1:19-cv-02594-RM-SKC Document 1-2 Filed 09/12/19 USDC Colorado Page 10 of 28

                                                    Page 145                                                          Page 147
 1       Q Why is that, that they will trade differently?       1   managed accounts?
 2       A It has to do with the allocations for each           2       A Initially it was -- it was just currency, and then
 3   individual standalone account. So, you know, when          3   I believe in two thousand -- late -- maybe 2016 or
 4   you're -- when we were trading gold, there may be          4   early 2017, maybe it was when we introduced the
 5   at the time that we would have gone to a single            5   metal system.
 6   solution, the gold may have had a higher use of            6       Q Was that an affirmative selection that the
 7   equity than what would the currency only be, and           7   customer had to make upon opening the account to
 8   so then as they start trading the same solution,           8   select one portfolio versus -- or one strategy
 9   the manager that manages all the single managed            9   versus the other?
10   accounts, that software, is going to look at each         10       A Yes.
11   individual account to know this can't take these          11       Q Is the account type itself different in any other
12   trades because the equity exposure is too high so         12   way, other than the assets that it was allowed to
13   this can trade.                                           13   invest in?
14           This goes to an exit only strategy                14       A No.
15   until the equity percentages drops, this trade,           15       Q How is it that you came to be involved with
16   so there's always going to be an imbalance                16   Mediatrix?
17   because it's never going to be exact because of           17       A Through Mike Stewart.
18   that.                                                     18       Q And when was that?
19       Q And we're going to talk about the -- we're going    19       A Well, officially, we put this thing together in
20   to talk about the algorithm later, and I don't            20   2015.
21   want to get into too much detail about that now,          21       Q And what were the initial conversations that you
22   but I do want to follow up and get an                     22   and Mr. Stewart had back in 2015 regarding your
23   understanding about what you just said, which is          23   involvement?
24   that none of the accounts are going to look the           24       A Well, it would start with obviously conversations
25   same. I guess I had assumed that if the algorithm         25   in my awareness of what was going on with Bryant
                                                    Page 146                                                          Page 148
 1   was trading the accounts, that it would be placing  1          prior, and it was a discussion around the success
 2   the same trades across the accounts. Is that --     2          that he had with his specific system and the
 3   am I understanding that wrong?                      3          ability of that track record and the success of
 4        A Yes and no. So it would depend on -- so for 4           that system that this is very commercially viable.
 5   instance, if an account starts on the same day,     5          It was also simultaneously with the formation of
 6   then it's going to be exact, because all of the     6          Blue Isle, so those discussions were about
 7   allocations are the same. If you're coming in       7          Mediatrix and Blue Isle.
 8   with a brand new account and you -- and             8              Q And when Mr. Stewart -- did Mr. Stewart approach
 9   essentially what we would call building the book    9          you, or did you approach him to discuss Mediatrix?
10   up, the system just doesn't trade because there's 10               A I don't know who approached who. The
11   available equity. It looks for specific signals,   11          conversations were had at some point, the
12   it looks for specific qualifiers to execute.       12          conversation would have developed around, hey,
13           This may have no equity use because        13          this is something special.
14   it's a new -- it's a new account. There may be     14              Q So you were aware that Mr. Sewall was involved in
15   legacy accounts that have exposure to, you know, 15            the trading and that he'd been successful?
16   to our what we self-impose as our limit of equity  16              A Yes.
17   usage. These will convert to an exit only          17              Q So you and Mr. Stewart have these initial
18   strategy, will not take new trades. These          18          conversations in 2015. What was discussed about
19   accounts however, can take new trades, because 19              what your role would be at Mediatrix?
20   they're not at that max use of equity. And         20              A Well, my role being a non trader and a non algo
21   that's all done by the software manager that's     21          developer would be more of basically providing the
22   called a PAM.                                      22          branding, the brand identity and interfacing with
23        Q When was the time period that -- that if a  23          clients. So for me, most of what I do is client
24   customer was signing up with Mediatrix, they would 24          interface. Unless it's technical, and then that
25   be presented with these two different types of     25          goes through Blue Isle. Or if it's statement

[4/10/2019 9:05 AM] YOUNG_MICHAEL_20190410                                                                    Pages 145 - 148
     Case 1:19-cv-02594-RM-SKC Document 1-2 Filed 09/12/19 USDC Colorado Page 11 of 28

                                                       Page 149                                                           Page 151
 1   issues or trade questions that go through the                 1       A Mediatrix is an -- I would call it an ancient
 2   statements, Blue Isle handles that.                           2   reference to Mary the mother of Jesus, so
 3          But in terms of capital introduction,                  3   Mediatrix, Mary is considered -- is Mediatrix.
 4   that would be my -- under my purview. I'm also                4       Q So you said the three of you, you, Mr. Stewart and
 5   involved in -- on the compliance side, looking at             5   Mr. Sewall, developed the business plan?
 6   international, what boundaries we can -- where we             6       A Yes.
 7   can go, where we can't go, and so I take, you                 7       Q Was that in 2015?
 8   know, some responsibility in looking into that as             8       A And to the present.
 9   well.                                                         9       Q Has the business plan changed at all --
10       Q Okay. So your roles are limited compliance, some       10       A Yes.
11   sales, interfacing with clients, and then a little           11       Q -- since 2015?
12   bit on the operations as well?                               12       A It evolved.
13       A No operations.                                         13       Q How has it changed?
14       Q No operations?                                         14       A And I'm sorry for talking over you. The -- it has
15       A No operations.                                         15   to do with on the commercial side. So with the
16       Q So no -- you were not involved at all in the           16   formation of Blue Isle was a critical piece for
17   trading?                                                     17   us, in order to -- as a defensive shield, I would
18       A Correct.                                               18   say, as a defensive structure.
19       Q Are you involved at all in -- from the operations      19          So the implementing of Blue Isle, the
20   side as far as the technology, the platform,                 20   growing of the actual liquidity available to us
21   interfacing with some of the vendors who supply              21   evolves, the usage of the actual prime broker
22   those things; are you involved in any of that?               22   we've chosen. We have a secondary prime broker
23       A No.                                                    23   we're now moving to as well because of our
24       Q So tell me -- tell me day-to-day what your             24   volume. And as -- I mean, there's a lot of
25   responsibilities were in those initial days, 2015            25   structure at the operational level that I hear
                                                       Page 150                                                           Page 152
 1   and probably into 2016, what your day-to-day             1        about, but I'm not directly involved in, but all
 2   responsibilities were.                                   2        of those conversations are significant.
 3       A Well, in 2015, it was really brainstorming how we 3                 Compliance discussions with our PB.
 4   want to structure. So it was discussions around          4        You know, there's quarterly face-to-face
 5   how to roll out, what the best way of rolling out        5        meetings, because they are heavily regulated.
 6   would be. It was also looking into jurisdictions         6        You know, strategic targets of where we want --
 7   to put the companies, to form the companies, where       7        you know, what parts of the world we want to
 8   to operate from. And then it turned from that to         8        develop. Even positioning ourself really for our
 9   the branding of the actual company and then, you         9        exit is sort of where we're positioning moving
10   know, taking it to market so to speak.                  10        our business mind right now is to -- you know,
11          So it was -- I mean, there's a lot to            11        how to structure in a proper way so that we can
12   setting this up. I mean, the algos are the              12        exit the company successfully.
13   algos, and that took years in the development           13            Q So why was -- but I think you said that Blue Isle
14   process. Then it comes into what we've                  14        was brought in as part of those changes; is that
15   developed, which is this is not an overnight            15        correct?
16   process, so there was a lot.                            16            A Blue Isle was formed, I should say. That's a
17       Q Was the business plan already in place when you 17          better term.
18   came on board, or did you have a hand in creating       18            Q Sure.
19   that business plan for Mediatrix?                       19            A Yeah.
20       A The three partners had a hand in that.            20            Q So following creating the initial business plan in
21          (Ms. Mailliard exited.)                          21        2015, Blue Isle was formed?
22          BY MR. FELDER:                                   22            A Correct.
23       Q And who came up with the name?                    23            Q And Blue Isle was part of the evolution of the
24       A I did.                                            24        Mediatrix business?
25       Q What does the name mean?                          25            A Yes. Let's just say that they're side by side.
[4/10/2019 9:05 AM] YOUNG_MICHAEL_20190410                                                                        Pages 149 - 152
  Case 1:19-cv-02594-RM-SKC Document 1-2 Filed 09/12/19 USDC Colorado Page 12 of 28

                                               Page 153                                                           Page 155
 1   It protects Mediatrix substantially. Blue Isle        1   hub is the execution pricing. All the spokes are
 2   has -- Blue Isle is a prime of prime. It's            2   the various banks and liquidity providers that
 3   essentially a liquidity provider. It is -- from       3   are submitting electronic bid and ask, okay.
 4   the perspective of being a prime of prime, meaning    4           So Blue Isle has the ability to tie
 5   it's a broker, it's not -- a broker-dealer, it        5   directly into that specific liquidity pool so
 6   sits in the middle so that we can actually see        6   there can't be any interference on price.
 7   pricing.                                              7   There's no manipulation. So it's -- I mean, it's
 8           And what the important aspect of that         8   very important.
 9   is, because what we've learned in the past,           9       Q So I'm going to try to summarize what you said so
10   particularly Bryant, is that most major banks are    10   I understand. Really what I want to understand is
11   market makers. Most major prime brokers who are      11   what purpose Blue Isle serves, and what I think
12   not banks are market makers. So a market maker       12   that I heard is that Mediatrix had a concern that
13   has the ability to front run you, whether it's       13   its prime broker Divisa would be engaging in
14   legal or illegal, they do it all the time. And       14   certain business practices that would harm
15   that's why you see these banks being fined bills.    15   Mediatrix's algorithmic trading, and as a result,
16   They do it whether it's -- they do it.               16   Mediatrix created Blue Isle to serve as a layer in
17           They manipulate their exits, so you'll       17   between that algorithmic trading and Divisa to
18   see that if you're exiting at a certain price        18   avoid the potential harm from Divisa; is that
19   point, you may get slipped on the price ladder       19   correct?
20   three or four positions and exit with a very         20       A Okay. Partly correct. Divisa -- Divisa is an ECN
21   small gain or loss when you should have exited at    21   brokerage, which means they cannot harm, okay. So
22   a profit.                                            22   Divisa is -- so it's all about trust but verify,
23           They will manipulate stop losses, and        23   right, so we're not just going to trust somebody
24   you will see that certain price exits did not        24   with the amount of money that we trade that
25   actually exist on a pricing chart. And you see       25   they're an ECN brokerage because they're licensed
                                               Page 154                                                           Page 156
 1   these types of activities that are absolutely         1   to be that. So having that Blue Isle and having
 2   commonplace, and that's a problem for algorithmic     2   access to that pricing is an absolute verification
 3   trading, because when you're looking at pure math     3   of pure pricing.
 4   or pure rules models, you can't afford to exit        4          Divisa or Equiti is an exceptional
 5   and have, you know -- while we consider this to       5   prime broker. We've had very, very good
 6   be nefarious, although there is no law against        6   relations with them, but they are not a market
 7   it, it is. They're basically manipulating the         7   maker, so we weren't going into it thinking these
 8   price to the advantage of whoever the PB is.          8   guys are going to harm us. License would say
 9             Blue Isle sits in the middle of this,       9   they can't.
10   and we have pure pricing. We can see everything.     10          Now, they also -- you know, Mike
11   There can't be any manipulation as a result of       11   Stewart has been in the business for a long time,
12   that, because we're given access to see that, and    12   Brian King has been in the business for a long
13   that's a key thing for us from a defensive           13   time, and there's not a lot of guys that have
14   structure.                                           14   been in there for 20 years in that industry. And
15             Having credit lines into the prime         15   so they had known guys at different, you know,
16   broker's dark pool, and when I say dark pool,        16   PBs that have worked together, so there was a
17   what that means is that they are an ECN broker --    17   familiarity at the highest levels already that,
18   I'm getting a little more detailed; I don't know     18   oh, I know that guy. And they could verify, you
19   if you want all this -- an ECN is an electronic      19   know, who we are and we knew who they were, so we
20   communication network, and that is a specific        20   went with them because purely they were ECN
21   type of prime broker that is not permitted to        21   brokers. But we weren't concerned that they were
22   market make, so they can't cheat legally.            22   going to harm us, but we weren't going to allow
23             And in so doing, they provide              23   that anyway.
24   aggregated liquidity, and they have like a           24       Q If Equiti isn't -- because it's an ECN broker --
25   wheel -- I think of it as a wheel -- and at the      25   isn't able to engage in any of the conduct that
[4/10/2019 9:05 AM] YOUNG_MICHAEL_20190410                                                               Pages 153 - 156
     Case 1:19-cv-02594-RM-SKC Document 1-2 Filed 09/12/19 USDC Colorado Page 13 of 28

                                                        Page 157                                                          Page 159
 1   you previously described as nefarious, what is the             1   able to offer their customers?
 2   purpose of creating Blue Isle?                                 2       A It would in theory -- this is a question for one
 3       A One is that we have our own private credit lines         3   of my other partners to answer, but I will answer
 4   that go into the pool, and what that effectively               4   that it will be different, because there's always
 5   does -- now this is coming out of my expertise, so             5   a markup on the trading. As a ECN brokerage,
 6   I'm giving you my understanding of this, which is              6   since they don't market make, they don't make
 7   in those credit lines we were trading, no other                7   their profits by taking it out of your pocket.
 8   traders are aggregating volume into that. So we                8   They have a straight through processing, so it's a
 9   don't have potential noise. Let's call it noise.               9   transactional fee essentially. And depending on
10   You've got a highway that's all yours. You don't              10   your size or what you negotiate, that
11   have 30 cars driving and doing this all competing             11   transactional fee is going to be different.
12   for the same bid and ask. So that's one.                      12           So the pricing that we see would
13           The absolute ability to validate pure                 13   include the transactional fee straight on the
14   pricing, huge for us. Whether we trust them or                14   screen, so we don't get billed, the clients don't
15   not, it's irrelevant. FXCM is a brokerage firm,               15   get billed. It's in the spread that we just
16   one of -- probably the largest retail brokerage               16   trade through, and that is absolutely going to be
17   firm who had claimed to be an ECN and who was                 17   different client by client. And we're a large
18   stealing from clients, and they were actually                 18   client, so we have very aggressive pricing.
19   kicked out of the United States. That was the                 19       Q Is Equiti unable to display different pricing for
20   largest ECN brokerage, in quotes, and look what               20   different clients?
21   they did.                                                     21       A I can't -- I don't know.
22           So we have a relationship we trust, but               22       Q So -- because it sounds to me like what's
23   we're not -- you know, we've got -- you know, we              23   happening is the pricing information is coming to
24   have a responsibility to make sure that can't                 24   Blue Isle, and Blue Isle has some preferential
25   happen. Our algorithms also sit within the                    25   pricing because it's a large client of Equiti, and
                                                        Page 158                                                          Page 160
 1   servers of Blue Isle, which is a major concern                 1   that pricing is displayed on Blue Isle's
 2   for us from a perspective of safeguarding our IP.              2   computers; is that correct?
 3   So we don't want to just stick our IP at Credit                3       A I don't know how that -- how that whole thing
 4   Suisse or at JP Morgan when they absolutely have               4   transacts.
 5   counter algo teams, and so it's really also about              5       Q Okay. And what I'm still really trying to
 6   protecting our IP.                                             6   understand here is what is the advantage to having
 7       Q The pricing information that comes into Blue Isle,       7   Blue Isle serve as the intermediary? Because it
 8   where does that come from?                                     8   seems like if Equiti can provide preferential
 9       A It comes through Divisa Capital, through their ECN       9   pricing to their large clients, they could provide
10   network.                                                      10   that directly without the need for Blue Isle?
11       Q So now I'm confused, because I thought you said         11       A No, they can't. They can't work -- they can't
12   you didn't necessarily trust the pricing                      12   work with individual customers. Otherwise it
13   information from Equiti, also known as Divisa, but            13   would be residential -- or retail. And retails
14   now you're saying that the pricing information                14   are very different rules, very different leverage
15   actually comes from them?                                     15   requirements. There's AML issues with working
16       A But it's direct into the pool. So the pool is the       16   directly to the clients, so no, it's not that
17   communication network that is just -- let's just              17   simple in currency.
18   call it it's just throwing the things out there.              18       Q Yeah, and to clarify, I didn't mean that Equiti
19   We're not going through them to see what pricing              19   could offer retail customer accounts. I meant
20   Divisa is offering. We're straight into the pool.             20   that Equiti could offer pricing to Mediatrix the
21   So we're straight into the ECN itself.                        21   same way it's offering the pricing directly
22       Q So if I were to look at the pricing information         22   through Blue Isle. Is that -- is that not true,
23   that is displayed on Blue Isle's software                     23   or do you not know the answer to that?
24   platform, it would potentially be different than              24       A I don't know the answer to that. We're not a
25   the pricing information that Divisa or Equiti is              25   brokerage, though. That's the problem. Mediatrix
[4/10/2019 9:05 AM] YOUNG_MICHAEL_20190410                                                                       Pages 157 - 160
     Case 1:19-cv-02594-RM-SKC Document 1-2 Filed 09/12/19 USDC Colorado Page 14 of 28

                                                      Page 173                                                          Page 175
 1       Q I'd like to know just generally how big it is, how     1   think he was there for a few months, because
 2   many offices there are, how many people work there           2   his -- I think they were -- they were married for
 3   on a day-to-day basis, whether the office is                 3   60 years. I think his mom was having a real hard
 4   shared with any other entities, what kind of a               4   time. So he moved down there. I don't know if he
 5   building it's in, things like that.                          5   was with his sister or if he was living with his
 6       A Okay. So it's a co-located office, because Blue        6   mom, but outside of that, he doesn't -- he's not
 7   Isle and Mediatrix are connected like this, so               7   there. Prior to that, he was in Europe and the
 8   Mediatrix and Blue Isle share that location. It's            8   Bahamas, and today it's between Europe and the
 9   in a -- it's in a nice building in the sort of the           9   Bahamas.
10   financial district right outside of Nassau called           10       Q And how about Mr. Stewart; does he generally work
11   Fort Montagu. It is a -- an office that has three           11   out of the office location for Mediatrix Capital
12   specific offices, an assembly room, and a                   12   in the Bahamas?
13   conference area specifically.                               13       A A lot.
14           There -- I mean, there's tons of                    14       Q And how much time does he spend there?
15   computer screens, lots of trading screens.                  15       A I don't know. I don't know.
16   Clients will fly in from around the world to look           16       Q More than 50 percent of the year?
17   at the algos, to watch certain functionalities,             17       A I think he -- I'm thinking, although I could be
18   to speak specifically to Mike or Bryant on some             18   totally wrong --
19   of the technical aspects, so we do host meetings            19           MR. DiMEGLIO: Well, then don't. If
20   there regularly.                                            20   you're totally wrong, that's totally speculative.
21           Bryant is -- and Mike Stewart are                   21   Don't even bother.
22   typically there. Aaron will be there if                     22           THE WITNESS: Okay. I --
23   Bryant -- Aaron will be there if Mike Stewart is            23           BY MR. FELDER:
24   there. Sometimes Patrick Parham comes up. Brian             24       Q Do you generally know -- do you speak to
25   King will fly in and out of there, and then I go            25   Mr. Stewart on a regular basis?
                                                      Page 174                                                          Page 176
 1   up as needed, and typically that happens when we             1       A Yeah, I do, but I don't -- our conversations don't
 2   have clients coming in from Europe, clients                  2   usually go to where are you today. You know, I
 3   coming in from Asia, you know, to see -- you                 3   just assume most the time he's down there, you
 4   know, I'm their contact, so I'll show up for                 4   know.
 5   those types of meetings.                                     5       Q Do you know how frequently he travels back to the
 6       Q For Bryant Sewall, does he generally work out of       6   United States to Arizona where I understand he
 7   that office location in the Bahamas?                         7   lived for a long time?
 8       A He actually currently works between the Ukraine        8       A Infrequently, and typically would be for family
 9   and the Bahamas.                                             9   stuff.
10       Q How much time does he spend working out of the        10       Q So if I were to ask Mr. Stewart, do you know if he
11   office in the Bahamas?                                      11   would describe his permanent residential location
12       A I don't know. I couldn't give you an exact number     12   as the Bahamas?
13   of that. He's a resident -- both Mike and Bryant            13       A I would -- I would have to expect that's his
14   are residents of the Bahamas. So his -- it's a              14   answer because he's a resident there, but I don't
15   complicated answer, Jeff, because he's only in the          15   know. I can't speak for him. I'm sorry.
16   Ukraine because his wife, she -- for whatever               16       Q Yeah. And with respect to Mr. Sewall, do you have
17   reason, they can't give her citizenship yet or              17   an understanding as to where he considers to be
18   entry into the United States. They've been                  18   his principal residence?
19   married now for a year and a half or something, so          19       A I would expect his answer would be the same, but
20   he goes between the Bahamas and the Ukraine                 20   he's sort of shoehorned with the issue with his
21   because she doesn't have entry yet into the United          21   wife, so -- but Bahamas is his formal residency,
22   States.                                                     22   yes.
23       Q And how much time does Mr. Sewall spend in Texas?     23       Q And Mr. Sewall, when he's in Ukraine, does he have
24       A Well, I think in the last couple years, next to       24   an office location there for Mediatrix?
25   none. I know he was there when his father died, I           25       A I don't know. I've never asked him, you know,

[4/10/2019 9:05 AM] YOUNG_MICHAEL_20190410                                                                     Pages 173 - 176
     Case 1:19-cv-02594-RM-SKC Document 1-2 Filed 09/12/19 USDC Colorado Page 15 of 28

                                                       Page 221                                                          Page 223
 1   brokerage. So he will handle all of the                       1   purview of whatever counsel in those jurisdictions
 2   compliance discussions with them face to face on a            2   that the application process was going through.
 3   quarterly basis, and they have daily phone calls              3       Q Does Mediatrix Capital have compliance policies
 4   on all kinds of activity that's going on. So he's             4   and procedures?
 5   very much involved in that side. Brian King would             5       A Yes, we do. They would be the same -- under the
 6   be too.                                                       6   same heading. So we have an anti money laundering
 7          As it pertains to Mediatrix, because he                7   policy, and we've got business continuity strategy
 8   has, you know, more experience with that than I               8   in plan, and disaster recovery strategy, yes, we
 9   do, he's also involved. Brian King is really our              9   do.
10   brain behind that. My involvement has been in                10       Q And is Mr. King also the person who prepared any
11   being present in discussions with expertise on               11   policies that relate to -- policies and procedures
12   what we can and can't do.                                    12   that relate to Mediatrix?
13       Q And so what are -- what are Mr. King's specific        13       A He was who had given them to me. So my -- I can't
14   compliance responsibilities?                                 14   say for sure if he was 100 percent author of those
15       A So he will -- he will look at specifically             15   or if it was in part with the attorney.
16   documents and make sure that, you know, the                  16       Q I assume you're familiar with the term "custody of
17   documents are worded properly. He will -- he will            17   assets"?
18   interface with, for instance, the New Zealand                18       A I think I know what that means. Would you like to
19   authorities. He will interface and has with the              19   define it, if you wouldn't mind, please?
20   Cayman authorities, interfacing with the Abu Dhabi           20       Q Sure. So there can be numerous firms involved in
21   authorities. He interfaces with the -- with                  21   the investment process. For instance, in the
22   Equiti, with Divisa Capital on a daily basis as              22   United States there could be an investment adviser
23   well, because of, you know, for all kinds of                 23   where they are providing advice regarding
24   reasons.                                                     24   investments. However, they don't physically have
25          So he's -- I mean, he's really sort of                25   cash or securities or commodities in their direct
                                                       Page 222                                                          Page 224
 1   an interface in that way. And as it goes to                   1   control. They're housed at another firm.
 2   compliance, a lot of what he has to do is more                2          So for instance, you could have your
 3   around what the restrictions are in terms of                  3   IRA with some brokerage firm. However, you could
 4   margin uses as the laws change. So we see lots                4   have some other person at a different firm who
 5   of law changes, and so he's -- you know, he's --              5   provides advice on how that should be invested.
 6   he has to participate with that on behalf of our              6   Does that make sense?
 7   prime broker.                                                 7       A That would be my understanding, yes, thank you.
 8       Q Do the New Zealand authorities who regulate Blue        8       Q Okay. Does Mediatrix have custody of any investor
 9   Isle, do they require that Blue Isle have written             9   assets?
10   compliance policies and procedures?                          10       A No.
11       A I believe so.                                          11       Q Does Blue Isle have custody of any investor
12       Q And does Blue Isle have written compliance             12   assets?
13   policies and procedures?                                     13       A No.
14       A Yes.                                                   14       Q Is there any point in the investment process when
15       Q What topics are covered in the compliance policies     15   Blue Isle, even if it's for a short period of
16   and procedures?                                              16   time, takes custody of investment assets, either
17       A Any money laundering rules and sets. We have also      17   during the funding, distribution or closing of an
18   business continuity plan, and I believe there is             18   account?
19   disaster recovery strategy as well, contingency              19       A Yes.
20   legacy plans, I believe, and I didn't do those, so           20       Q Describe the points at which Blue Isle would have
21   there may be more behind that as well.                       21   custody of those customer assets.
22       Q Who is responsible for creating those policies and     22       A So the account funding would fund through Blue
23   procedures?                                                  23   Isle, and then those funds credit to the client's
24       A My understanding is that Brian King was heading        24   account, and those funds are then moved to Divisa
25   that, but then that also would fall under the                25   Capital -- or Equiti.

[4/10/2019 9:05 AM] YOUNG_MICHAEL_20190410                                                                       Pages 221 - 224
     Case 1:19-cv-02594-RM-SKC Document 1-2 Filed 09/12/19 USDC Colorado Page 16 of 28

                                                        Page 225                                                          Page 227
 1       Q Okay. When the -- when the assets, customer              1       Q So that initial investor in the managed account
 2   assets, are in the custody of Blue Isle, where are             2   who invested in the first quarter of 2016, did
 3   they housed?                                                   3   that investor send his or her money to the Ceska
 4       A Currently they would be at ANZ Bank, and then            4   sporitelna account?
 5   they -- I mean, in very short order as soon as                 5       A Would have.
 6   those funds are released, they would be moved to               6       Q When was the Ceska sporitelna account closed and
 7   Equiti.                                                        7   transferred to the ANZ Bank?
 8       Q ANZ Bank, that's a New Zealand bank?                     8       A I believe the transition was -- it was this year,
 9       A Yes.                                                     9   and I believe it was either February or March when
10       Q Are there other bank accounts that Blue Isle            10   we transitioned.
11   either currently uses or has used to receive and              11       Q Was there a reason for the transition?
12   then disburse investor funds?                                 12       A The -- yes. There's -- ANZ is a top 50 bank.
13       A Yes.                                                    13   Ceska sporitelna, although great banking
14       Q What accounts are those?                                14   experience, is just smaller. And so we were
15       A Okay. Prior it was a Erste Group, which is a bank       15   having numerous USD wires that were either kicking
16   called Ceska sporitelna, C-E-S-K-A,                           16   back or that were being held at the correspondent
17   S-P-O-R-I-T-E-L-N-A. And that has since moved to              17   level if it was going through standard charter
18   ANZ Bank, because they're a bigger bank. And we               18   bank. And that was a -- and I believe that their
19   also have -- Blue Isle has an account that's                  19   concern with -- again, with USD wires is FATCA
20   opened with no assets in it at Kiwibank as well.              20   based. So it became, you know -- it became more
21       Q So there are three bank accounts that have existed      21   of an operational concern for us. ANZ does not
22   to receive customer funds for Blue Isle -- or I'm             22   have that problem.
23   sorry, two. The ANZ Bank and the Ceska sporitelna             23       Q With Ceska sporitelna, did you say where they're
24   account?                                                      24   based?
25       A Yes. Kiwibank exists but has not taken funds.           25       A They're in the Czech Republic. They're in Prague
                                                        Page 226                                                          Page 228
 1       Q Okay. Are there other bank accounts that Blue            1   in Europe.
 2   Isle has that don't take investor funds that serve             2       Q How did you select the Czech Republic as the
 3   some other purpose; payroll, operations, whatever              3   banking location for Blue Isle?
 4   the case may be?                                               4       A Excellent question. So it was -- Mike -- Mike set
 5       A Yes.                                                     5   up the Blue Isle domicile in the banking, and
 6       Q And where are those accounts?                            6   honestly I can't remember which -- there are
 7       A Same order. It would be -- it would have been at         7   brokers that will handle that, they will help you
 8   Ceska sporitelna would have had an operating                   8   establish it, and will introduce you to banks that
 9   account, which would not receive client funds.                 9   will do the line of work that you are in.
10   And then ANZ Bank as well has an operating                    10           As U.S. passport holders, very
11   account, and then a client -- and then a receipt              11   difficult to get a U.S. operating account or an
12   account, I guess if you could call it that.                   12   operating account for any business, particularly
13       Q Is there -- so in the Ceska sporitelna account for      13   foreign exchange, because of how much, you know,
14   the -- where the investor funds would transit                 14   how much money comes in and out. Ceska
15   through, is there other business operation                    15   sporitelna is and was open to forex brokerage and
16   activity in that account?                                     16   U.S. passport holders more importantly.
17       A Not on -- not where client funds go into.               17       Q So the contractor who Mr. Stewart was working with
18       Q When was the Ceska sporitelna account opened?           18   who introduced him to Ceska sporitelna as a
19       A I'm going to -- it would have been March 2016. That     19   potentially good bank to do business with, who was
20   would have been where we initially started to                 20   that contractor?
21   receive client funds through.                                 21       A I don't know. I don't know his name. I didn't
22       Q Was there any earlier account that ever received        22   deal directly with him.
23   client funds that were being funded for managed               23       Q Do you know what services that person or entity
24   accounts?                                                     24   provided?
25       A No.                                                     25       A The domicile incorporation, and part of that was

[4/10/2019 9:05 AM] YOUNG_MICHAEL_20190410                                                                        Pages 225 - 228
     Case 1:19-cv-02594-RM-SKC Document 1-2 Filed 09/12/19 USDC Colorado Page 17 of 28

                                                        Page 241                                                          Page 243
 1       A Correct.                                                 1       Q Other than the omnibus brokerage account that Blue
 2       Q -- and Mr. Stewart and Mr. Sewall are earning?           2   Isle has with Equiti, does Blue Isle have any
 3       A Correct.                                                 3   other brokerage accounts?
 4       Q Does Blue Isle have a brokerage account anywhere?        4       A We -- we just opened a new brokerage relationship
 5       A Securities or stock type of account you mean?            5   with Advanced Markets, which is I believe those
 6       Q No. Any asset class.                                     6   client fund accounts are going to Macquarie Bank.
 7       A Yes.                                                     7   And this was very recent, and this allows clients
 8       Q Tell me what brokerage accounts Blue Isle has?           8   to have a tri-party lockdown account, standalone.
 9       A It's at Equiti, Divisa.                                  9       Q What's the difference from a investor perspective
10       Q And is that -- is that brokerage account for            10   of having their money with Equiti versus Advanced
11   receiving profits or fees from the trading of                 11   Markets?
12   customer assets at Divisa and then holding that               12       A It's either the same, or if it's a substantial
13   prior to a distribution to the owners?                        13   customer, they have their own bank account that
14       A It's -- I don't know how they structure that, but       14   they can look into the actual bank account of, in
15   the brokerage account is that it's a prime broker.            15   addition to getting the daily statements from Blue
16   So all of the assets that we have under management            16   Isle.
17   reside there, so that's a brokerage account that              17       Q Where is Advanced Markets located?
18   I'm referring to.                                             18       A They're a Cayman Island corporation.
19       Q Okay. And I want to make sure I understand how          19       Q And are they also a prime broker for commodities
20   the accounts actually work. So when a customer of             20   or currencies?
21   Mediatrix who has decided to invest in a                      21       A Currencies. They may do other things, but they're
22   separately managed account, when that customer                22   mostly just forex spot currency.
23   invests, they get an account number; is that                  23       Q And when you say they're somehow associated with
24   correct?                                                      24   Macquarie, what's the relationship there?
25       A That's correct.                                         25       A Macquarie, I don't know if they're 49 percent or
                                                        Page 242                                                          Page 244
 1       Q And the account number, is that generated by Blue        1   51 percent owner, but they're a large stakeholder
 2   Isle, or is that generated by Equiti?                          2   in that business.
 3       A It's generated by Blue Isle, and that number swims       3       Q Are you still going to be directing new managed
 4   up to Equiti, and then that's enumerated at Equiti             4   accounts to Equiti, or are you going to be using
 5   as well. And in the MT4, which is the execution                5   Advanced Markets on a go-forward basis?
 6   software, and at the PAM level, which is the                   6       A I think we'll use both.
 7   actual allocation manager. So all those numbers                7       Q Will the investor have the choice there, or will
 8   are everywhere. They're in four different --                   8   that be a decision that Blue Isle or Mediatrix
 9   three different companies.                                     9   makes?
10       Q And when the assets are held at Equiti, are they        10       A The investor will have input. If they're a large
11   held in a single omnibus account that's then                  11   enough client, then they will be able to have the
12   separated somehow with reference to the Blue Isle             12   option of having a standalone account.
13   account numbers?                                              13       Q And when was that account opened with Advanced
14       A Yes.                                                    14   Markets?
15       Q And describe how that works.                            15       A I believe it's actually this week. I think Monday
16       A Not my expertise, not my daily function. With           16   and/or it's in that process literally as we speak.
17   that, what I understand is that the omnibus                   17   This has been ongoing for months.
18   account is structured so that each client's                   18       Q Any other brokerage accounts held in the name of
19   account number is partitioned, each allocation,               19   Blue Isle other than Advanced Markets and Equiti?
20   each profit and loss as it pulls is credited or               20       A No.
21   debited from each one of those accounts inside of             21       Q Does -- does Mediatrix Capital have any brokerage
22   the omnibus account.                                          22   accounts?
23       Q And that happens at the Equiti level, not at the        23       A No.
24   Blue Isle level?                                              24       Q Are you a signatory on the Equiti brokerage
25       A That's correct.                                         25   account?

[4/10/2019 9:05 AM] YOUNG_MICHAEL_20190410                                                                       Pages 241 - 244
     Case 1:19-cv-02594-RM-SKC Document 1-2 Filed 09/12/19 USDC Colorado Page 18 of 28

                                                     Page 245                                                          Page 247
 1      A No.                                                    1      A They would already be at Equiti.
 2      Q How about on the new Advanced Markets brokerage        2      Q Okay. And so I guess I should clarify my
 3   account?                                                    3   question, which is, is there any other outside
 4      A No.                                                    4   source of funds, either directing funds into
 5      Q Who has the authority to direct or conduct             5   Equiti or removing funds out of Equiti, other than
 6   transactions in the Equiti brokerage account --             6   previously the Ceska sporitelna customer receipt
 7      A That's --                                              7   account, now the ANZ Bank customer receipt
 8      Q -- on behalf of Blue Isle?                             8   account?
 9      A Excuse me. That's Mike Stewart, because that's         9      A No.
10   Blue Isle. That's what he does.                            10      Q We already spoke briefly at the beginning about
11      Q Anyone else other than Mr. Stewart?                   11   Mediatrix Capital's website. You recall that?
12      A I don't know. This is new, so we're -- I'm            12      A Yes.
13   getting the download from them on this. It could           13      Q Other than that website, MediatrixCapital.com, has
14   be others as well.                                         14   Mediatrix contributed content to any other
15      Q Does Mr. Sewall have the authority to direct          15   websites?
16   transactions in the brokerage account of Blue Isle         16      A Not to my awareness. Can you clarify that
17   at Equiti?                                                 17   question then, please?
18      A I am not sure. That's -- it doesn't really work       18      Q Sure.
19   that way. You don't direct transactions through            19      A Have we willfully done this?
20   Blue Isle. Inside of the algos themselves, he              20      Q Sure. Have you, for instance, drafted some
21   does have the authority to execute trades, in              21   portion of some other website as a piece of
22   which case then it would effectuate activity               22   marketing? For instance, has Mediatrix, did they
23   between the two entities.                                  23   draft a portion of Blue Isle's website, or are
24      Q If you had an investor who contacted you and said     24   they -- is Mediatrix featured on some other
25   they wanted to close their account and then you            25   website platform where there's a section that
                                                     Page 246                                                          Page 248
 1   needed to contact Equiti and say account number             1   talks about the investment opportunities and
 2   whatever is being closed, you know, please                  2   Mediatrix contributed that content?
 3   liquidate and return the funds to us, who has the           3       A Not to my knowledge.
 4   authority to direct that sort of a transaction              4       Q Does Blue Isle have a website?
 5   exactly?                                                    5       A Yes, it does.
 6       A That's Mike Stewart does that.                        6       Q And who created the content for that website?
 7       Q Only Mike Stewart?                                    7       A What is the name of this firm? There's a firm,
 8       A Correct.                                              8   and I'm drawing a blank on the name. They're a
 9       Q Not Mr. Sewall?                                       9   firm that basically establishes and sets up forex
10       A No.                                                  10   brokerage websites and portals. And I'm drawing a
11       Q And you don't have that authority?                   11   blank, because again, I didn't -- that wasn't my
12       A No. It's not -- it's not an authority. It's just     12   function, but it's done by a third party that
13   not what we do. So if we wanted the authority, I           13   that's what they do.
14   think maybe we could fight about let us all do             14       Q So -- but it wasn't SCG, because I think you
15   what you do, but that's -- we have our specific            15   mentioned that they somehow had a connection to
16   functions. That's what Mike does.                          16   the first website, or maybe I'm getting that
17       Q As far as the brokerage account for Blue Isle at     17   confused with your marketing person. Whoever
18   Equiti, is there any source of money into that             18   worked on MediatrixCapital.com, did that person
19   account other than money that are assets that came         19   also work on Blue Isle?
20   from Ceska sporitelna, the investor account there,         20       A I don't believe so.
21   now ANZ Bank investor account?                             21       Q Did you supply any content for Blue Isle's
22       A Performance fees.                                    22   website?
23       Q So performance fees, would they come from the        23       A No. Me, personally, or Mediatrix?
24   outside and go into Equiti, or would they already          24       Q Yeah, no, you personally.
25   be at Equiti?                                              25       A It's possible that if something was written, I may
[4/10/2019 9:05 AM] YOUNG_MICHAEL_20190410                                                                     Pages 245 - 248
     Case 1:19-cv-02594-RM-SKC Document 1-2 Filed 09/12/19 USDC Colorado Page 19 of 28

                                                       Page 249                                                            Page 251
 1   have looked at it from just a how does it read                1   Mexico City. There was a markets -- I think there
 2   perspective, something spelled incorrectly or the             2   was an ECP conference in Florida that I attended.
 3   syntax is off, but other than that, no, we didn't             3   It's an Opal conference. And obviously there was
 4   provide -- I didn't provide anything.                         4   the Dubai as well.
 5      Q How frequently is the MediatrixCapital.com website       5        Q Have you -- have you successfully brought
 6   updated?                                                      6   investors onto Mediatrix Capital through
 7      A Very infrequently.                                       7   relationships you've built from the conferences?
 8      Q Have you attended any conferences as a                   8        A Yes.
 9   representative of Mediatrix?                                  9        Q And have you won any awards at any of these
10      A I have.                                                 10   conferences?
11      Q Could you tell me about those conferences?              11        A Yes.
12      A There's family office events, there's investment        12        Q Tell us about that.
13   summits that I've attended. There are -- there's             13        A At Monaco it was an asset manager of the year
14   events where I've been asked to speak at that I've           14   award, and that was awarded last year.
15   done that. Typically -- go ahead.                            15        Q And how is it that you came to win that? So did
16      Q Sure. What's the purpose of attending those             16   you submit an application, or was there some other
17   events?                                                      17   criteria that made you eligible for that award?
18      A It depends on -- it depends on the event. It            18        A Yeah, we had to submit -- it wasn't an
19   depends if it's an invitation. It's usually                  19   application. It was a white paper and an overview
20   always a -- some kind of a family office forum,              20   of the strategy and track record, et cetera, and
21   and there was an interest in algo trading                    21   they were judged against multiple other strategies
22   technology, so from that we would be presenting              22   and that was -- we won.
23   some high level understanding of algo trading,               23        Q It sounds like you travel for work somewhat
24   some high level of what the foreign exchange is,             24   frequently. Do you -- other than the conferences,
25   and then some sort of a drill-down into how it is            25   do you travel frequently to meet with potential
                                                       Page 250                                                            Page 252
 1   that we apply our strategy to the foreign               1         investor, current investors, business partners?
 2   exchange.                                               2             A All of the above.
 3      Q So would you generally say -- you attend a few of 3              Q And how frequently do you travel?
 4   these conferences a year; is that accurate?             4             A Depends. I try to really limit travel, so it's
 5      A That's probably accurate, yeah.                    5         not frequent. It depends on what our definition
 6      Q And I think I understand from the internet that    6         is, but, you know, I try to say maybe five days
 7   you have attended some this year; is that correct?      7         out of, you know, away from home a month would be
 8      A Yes.                                               8         a target.
 9      Q So you attended one in Dubai?                      9             Q And I take it almost none of that business is
10      A Correct.                                          10         conducted in Puerto Rico, so you have to travel
11      Q And you're going to be attending one in Monaco? 11           outside of Puerto Rico?
12      A Where did you get that, because I'm not sure if   12             A No -- yes.
13   I'm attending that in Monaco, so I haven't             13             Q Has Mediatrix or Blue Isle ever -- ever engaged in
14   committed to that yet.                                 14         any advertising, paid any website, paid any
15      Q The people in Monaco think you're attending.      15         conference promoter, or paid anyone else to
16      A Okay. So they've got me featured. I haven't       16         promote the products, other than what we've
17   committed yet, but it's likely, because Monaco is      17         already discussed?
18   an excellent -- is a great outpost for what we do.     18             A Conference attendance is oftentimes a paid for
19      Q What other -- what other conferences, other than 19          event to speak. They don't promote us however.
20   the Dubai and perhaps this Monaco one, are you         20             Q And have you paid anyone else in any context to
21   planning to attend now or have you attended in the     21         promote Mediatrix, so to feature the product on a
22   last year?                                             22         platform, on a website, outside of the independent
23      A In the last year? There were two events in Dubai. 23         sales representatives, just paid to get that
24   I went to the Monaco event the prior year. There       24         visibility?
25   was a markets group conference that I attended in      25             A No. We have had a no advertisement policy from

[4/10/2019 9:05 AM] YOUNG_MICHAEL_20190410                                                                        Pages 249 - 252
     Case 1:19-cv-02594-RM-SKC Document 1-2 Filed 09/12/19 USDC Colorado Page 20 of 28

                                                         Page 253                                                           Page 255
 1   the beginning.                                                  1        A By chance. We don't market the Fund. Excuse me.
 2        Q Do you have a suite of kind of marketing                 2   Let me add one other thing on that. The Fund is
 3   materials, I'll call them, that you provide to                  3   advertised -- is not advertised. The Fund is
 4   your independent sales representatives so they can              4   posted on Bloomberg, so the Fund performance is
 5   use those to market the investment?                             5   updated on Bloomberg from the Administrators NAV.
 6        A Yes.                                                     6        Q Is your primary function among the three partners,
 7        Q What do those advertising materials look like?           7   so among Mr. Stewart and Mr. Sewall, is your
 8        A Well, they're not advertising materials.                 8   primary function to be the salesperson for the
 9        Q Marketing materials?                                     9   three of you, or does Mr. Stewart, Mr. Sewall,
10        A Okay. So it would be a -- now in the old -- it's        10   also have some sales responsibilities?
11   evolved as we've evolved, but we had a brochure,               11        A Great question. Yes, it's me, and depending on
12   we had a white paper, we had an FAQ document, and              12   the investor entity and their level of
13   then we had a tear sheet, and those were typically             13   sophistication or need to understand, you know,
14   what's been -- what's been used.                               14   real nitty-gritty detail on the function of the
15           Now we have combined all of those into                 15   algo, then one of either Mike or Bryant, I will
16   one document so it's a more efficient looking --               16   bring into that phone call, because they can
17   it's a nicer looking material. So it will                      17   discuss the architecture. They're actual traders.
18   include sort of an overview of the company, a                  18   And we have lots of clients who are traders. So
19   white paper which is a little bit more detail on               19   if it gets to that level, it's best for me to step
20   the strategy, the FAQ which is different than the              20   out, because that's not what I do, but that's not
21   DDQ as you remember I said, and the tear sheet.                21   their primary function.
22        Q So at a high level, tell me what each -- what           22        Q So as far as attending conferences or presenting
23   purpose each one of those documents serves. Just               23   to groups of investors, do Mr. Stewart or
24   start with the brochure.                                       24   Mr. Sewall ever do those things?
25        A So, you know, the idea of the brochure was just an      25        A Mr. Stewart one time went years ago, but no, they
                                                         Page 254                                                           Page 256
 1   introduction to who we are, what it is that we do.              1   don't.
 2   You know, certain investors are looking for                     2       Q And do you -- do you make presentations to groups
 3   alternative assets, they don't know which, so it's              3   of investors?
 4   an introduction, this is us.                                    4       A I have.
 5       Q The white paper is more for a sophisticated, you          5       Q And here in the United States?
 6   know, individual that may understand technology                 6       A I have.
 7   better or just for somebody that's interested in                7       Q What types of groups?
 8   understanding how do you do what you do. So the                 8       A Always are going to be very qualified family
 9   white paper has definition in terms of the overall              9   office groups or, you know, what I would call uber
10   structure of our trading system. So it's a get to              10   high net worth groups that have formed some sort
11   know in deeper detail.                                         11   of an investment group like a TIGER 21 concept or
12          The FAQ, as I had mentioned earlier, is                 12   a Palm Beach Investment Research Group, which are,
13   really an amalgamation of questions that I                     13   you know, centimillionaires and above that come
14   fielded across, you know, multiple, multiple                   14   together to look at deals. Opal was a conference
15   people and decided that it may be, you know,                   15   I attended, which is always family offices. So
16   beneficial for a client to get that. So any                    16   anything I do here is ECP.
17   questions they may not have asked are presented                17       Q So you just mentioned a couple names. Are those
18   to them so they can become more familiar with                  18   actual groups that you presented to?
19   what they may not have asked but should know, and              19       A Yes. Opal is one that I mentioned earlier, which
20   that's what that is.                                           20   is a conference, and that PBIRG is one that I have
21       Q Do any of the documents that are provided as             21   spoken to as well.
22   marketing materials reference the Fund, or are                 22       Q Sorry, PBIRG?
23   they all focused on the managed accounts?                      23       A Palm Beach Investment Research Group, I think it's
24       A I believe they're all managed account focused.           24   called.
25       Q How does someone find out about the Fund?                25       Q I take it that's in Florida?

[4/10/2019 9:05 AM] YOUNG_MICHAEL_20190410                                                                         Pages 253 - 256
     Case 1:19-cv-02594-RM-SKC Document 1-2 Filed 09/12/19 USDC Colorado Page 21 of 28

                                                      Page 297                                                          Page 299
 1          MS. FREDERICK: When was the last                      1   case I just go to the trust.
 2   distribution?                                                2      Q And what UBS account was that?
 3          THE WITNESS: I'm thinking it was likely               3      A What UBS account?
 4   at the end of -- likely at the end of last year.             4      Q Yeah.
 5          MS. FREDERICK: So end of 2018?                        5      A What is?
 6          THE WITNESS: Yeah, in fact -- no,                     6      Q Was it your account, was it someone else's account
 7   that's not true. I had maybe January, I think it             7   at UBS?
 8   was. At the end of January.                                  8      A Oh, yes, I'm sorry. The trust. The trust's
 9          MS. FREDERICK: And how much was that                  9   account.
10   distribution for?                                           10      Q The trust has an account --
11          THE WITNESS: 200,000.                                11      A Yes.
12          BY MR. FELDER:                                       12      Q -- at UBS? Tell me the name of the trust again.
13       Q What bank account is used to make the                 13      A Salvae Regina.
14   distributions from Blue Isle and Mediatrix?                 14      Q Salvae Regina. And so Salvae Regina has an
15       A The operating account.                                15   account at UBS. Does it currently have an account
16       Q And the operating account then makes that payment     16   at UBS?
17   to the account for Island Technologies?                     17      A Yes, it does.
18       A Correct.                                              18      Q And where is that UBS account located?
19       Q Okay. And I don't know that we covered this.          19      A Here in Denver.
20   Does Island Technologies have a bank account?               20      Q And how much of the 5 to 6 million in
21       A Yes, it does. We did cover that. It's Banco           21   distributions were sent to the Salvae Regina Trust
22   Popular.                                                    22   account at UBS before you made the change?
23       Q Okay. And so that the manner in which the funds       23      A Probably all of it, I would think.
24   are distributed for the distributions for the               24      Q So this change was instituted recently where the
25   owners would be current operating account held by           25   money will not be going to the UBS account?
                                                      Page 298                                                          Page 300
 1   Blue Isle, which used to be Ceska sporitelna, now            1       A Directly, correct.
 2   ANB Bank, is it?                                             2       Q And is the balance in that UBS account for Salvae
 3       A ANZ, right.                                            3   Regina in that 5 to 6 million-dollar range, or
 4       Q ANZ, thank you. It would start there, and then it      4   have the funds been further disbursed?
 5   would travel to the Island Technologies account at           5       A They've been further disbursed.
 6   Banco Popular and then would subsequently be                 6       Q Have you ever been compensated for your work for
 7   distributed to the bank accounts for you and the             7   Mediatrix with anything other than just cash
 8   other two owners for your entities?                          8   payments in U.S. dollars?
 9       A Yes.                                                   9       A No.
10       Q Have you ever used a bank account, other than the     10       Q So -- and by that, I mean, we talked about the
11   one for your entity, to receive distributions?              11   country club membership before, you know, I guess
12       A Yes.                                                  12   that's a form of compensation --
13       Q What other bank accounts have you used to receive     13       A Okay.
14   distributions?                                              14       Q -- Blue Isle covering that expense for you. Are
15       A It would not be a bank account. It would be a UBS     15   there other things of that nature, purchases of
16   account that the trust has. That I have a                   16   automobiles, real estate, gold bars, whatever the
17   provision that I can just have it go directly               17   case may be, are there other assets that have been
18   there since it's going to go to West Beach and go           18   acquired in the nature of compensation for the
19   straight over there anyways, so I've done that at           19   services you provided?
20   times.                                                      20       A Yes.
21          But we're now just going through the                 21       Q Could you --
22   entities themselves, because our accountant in              22       A Sure. The club is one. It all floats up to our
23   Puerto Rico says it needs to track this way for             23   dividend, so in other words, we can defer into
24   their purposes. So we no longer are doing that.             24   whatever. So I have a vehicle in Puerto Rico, a
25   So we go through the entity and then to -- in my            25   minivan in Puerto Rico, and I post funds -- so --

[4/10/2019 9:05 AM] YOUNG_MICHAEL_20190410                                                                     Pages 297 - 300
     Case 1:19-cv-02594-RM-SKC Document 1-2 Filed 09/12/19 USDC Colorado Page 22 of 28

                                                        Page 301                                                           Page 303
 1   okay. So that would have come from -- as                       1   Was it 2016, or was it earlier than that?
 2   compensation, as well as life insurance is                     2       A 2016.
 3   attributed to my dividend, if that makes sense.                3       Q Mr. -- Mr. Sewall and Mr. Stewart, have they all
 4           Real estate has been something that I                  4   received similar benefits?
 5   purchased post, or I should say the trust                      5       A Yes.
 6   purchased post distribution, so it wasn't -- it                6       Q So do they all receive a salary of $10,000 a
 7   was distributed first. So little -- little would               7   month, the two of them?
 8   be in lieu of, but it would account up to what I               8       A I believe so.
 9   would be -- what I would owe back to my dividend.              9       Q And do they additionally receive some, I guess,
10           MS. FREDERICK: What real estate are you               10   additional benefits such as a vehicle or country
11   referring to that was purchased post distribution?            11   club membership?
12           THE WITNESS: In the trust, the property               12       A Yes.
13   at Hase Haus LLC and Casa Conejo. Both of those               13       Q I'm sorry, we already talked about that club
14   are owned by two different entities within the                14   membership --
15   trust structure.                                              15       A Yes, we did.
16           MS. FREDERICK: And were those purchased               16       Q -- in the Bahamas.
17   with distributions from the -- from the Fund?                 17       A That's okay.
18           THE WITNESS: Yes. And not fully. Not                  18       Q Any other -- any other compensation, nonmonetary
19   fully purchased, but yes.                                     19   compensation or assets purchased, for Mr. Sewall
20           BY MR. FELDER:                                        20   or Mr. Stewart that are different than what we
21       Q Not fully purchased as in there's some financing        21   talked about for you?
22   on both properties?                                           22       A Not that I'm aware of.
23       A One property.                                           23       Q Are you familiar with an entity that was formed in
24       Q Which property?                                         24   Colorado in 2014 called Mediatrix Capital, LLC?
25       A Puerto Rico.                                            25       A Yes.
                                                        Page 302                                                           Page 304
 1       Q And then the house here is owned outright?               1      Q Could you tell me what the purpose of that entity
 2       A Yes.                                                     2   was?
 3       Q By the trust?                                            3      A Well, it started -- that was part of the
 4       A Yes.                                                     4   conversations when we were talking way back early
 5       Q And so you said there's a minivan in Puerto Rico         5   with Mike Stewart and we were thinking about doing
 6   and the country club. I think you mentioned one                6   something. We formed it to hold the name, but we
 7   other item that I --                                           7   never operated under that entity. And when we
 8       A I have an Audi in Denver as well that was part of        8   went into business later, we formed that in Belize
 9   that in 2016. It was paid for over time. Life                  9   and started to do what we ended up doing. So that
10   insurance, I think I mentioned as well.                       10   was a non revenue company.
11       Q Sorry, life insurance. Is that a term policy or         11      Q The office address for that entity was listed as
12   whole life?                                                   12   32531 North Scottsdale Road, Suite 105-155 in
13       A It's a whole life policy and a term. It's a dual.       13   Scottsdale, Arizona. Is that Mr. Stewart's office
14       Q And who's the -- who's the issuer for the policy?       14   address?
15       A Penn Mutual.                                            15      A I think that's his mailing address.
16       Q What's the policy amount?                               16      Q You think that's his home address?
17       A 5 million between the two.                              17      A It's his mailing address.
18       Q Are you the insured?                                    18          MS. FREDERICK: What does that mean?
19       A I am the insured, yes.                                  19          THE WITNESS: That's where he collects
20       Q Other than what we just covered, have you been          20   mail. So if he's traveling, he's got a service
21   compensated in any other way for your work on                 21   that can handle the mail and forward the mail to
22   Mediatrix or Blue Isle?                                       22   him.
23       A No.                                                     23          BY MR. FELDER:
24       Q What year did you receive your first compensation       24      Q So there's no physical office located at that
25   in any way relating to Mediatrix or Blue Isle?                25   address?
[4/10/2019 9:05 AM] YOUNG_MICHAEL_20190410                                                                        Pages 301 - 304
     Case 1:19-cv-02594-RM-SKC Document 1-2 Filed 09/12/19 USDC Colorado Page 23 of 28

                                                       Page 305                                                        Page 307
 1       A I think it's just a mail -- I think it's a mailbox      1       A It was set up to be a payroll account.
 2   company.                                                      2       Q Does the PR in the name stand for payroll or
 3       Q I understand.                                           3   Puerto Rico?
 4       A I've never been there, but yeah, I don't                4       A Puerto Rico.
 5   believe -- that's not where he's working out of.              5       Q So according to the secretary of state filing in
 6       Q Were there ever any agreements between Mediatrix        6   Puerto Rico for that entity for Mediatrix Capital
 7   Capital, LLC, the Colorado entity, and Mediatrix              7   PR, LLC, it lists you and Mr. Stewart and
 8   Capital, Inc., the Belize entity, to transition               8   Mr. Sewall. It also lists an entity called Vita
 9   the business, any written agreements?                         9   Eterna, Inc.
10       A No, because there was no -- there was no business      10       A Mm-hmm.
11   here.                                                        11       Q As well as an entity called Triduum Financial,
12       Q Are you familiar with an entity that was formed in     12   Inc., which we've already talked about. Could you
13   Puerto Rico in 2017 called Mediatrix Capital PR,             13   tell us what Vita Eterna, Inc. is?
14   LLC?                                                         14       A I think that was -- it's a Mike Stewart entity,
15       A Yes, I am.                                             15   and I think that at the time -- I think at the
16       Q Could you tell me what the purpose of that entity      16   time it may be how his ownership structure was
17   is?                                                          17   held before we transitioned to the broader
18       A The purpose of the entity was for payroll. As we       18   structure of Island Technologies. So I think that
19   were transitioning to Puerto Rico, we wanted to              19   may be just a legacy LLC for him.
20   make sure that our payroll was being taxed as                20       Q Do you know where that -- where that entity was
21   opposed to if it was coming from a foreign                   21   formed --
22   jurisdiction, it was not being taxed, and so we              22       A I do not.
23   wanted to make sure we had a taxed payroll.                  23       Q -- Vita Eterna?
24          And so Mediatrix Capital PR was that --               24       A I don't.
25   was formed for that purpose while we were moving             25           MS. FREDERICK: And just before we move
                                                       Page 306                                                        Page 308
 1   over to PR. That has been discontinued since                  1   on, regarding the Mediatrix Capital, LLC in
 2   we've established the C Corp. there.                          2   Colorado, the registered agent was Michael Stewart
 3      Q And just so I understand, was there a period of          3   listed at Trenton Way in Centennial. Are you
 4   time in which that entity was used to pay payroll?            4   familiar with an address there?
 5      A Yes.                                                     5          THE WITNESS: Yeah. I lived -- I don't
 6      Q And by payroll, are you talking about the money          6   understand how it's Michael Stewart at that
 7   that's paid in salary to you, Mr. Sewall and                  7   address, unless he did it but used my address
 8   Mr. Stewart?                                                  8   being in Colorado. I lived on Trenton Way.
 9      A Yes. And -- yes, specifically, I'm referring to          9          MS. FREDERICK: 8154?
10   that.                                                        10          THE WITNESS: Yes, ma'am.
11      Q Payroll for anyone else, other than those three         11          MS. FREDERICK: Okay.
12   people?                                                      12          BY MR. FELDER:
13      A I don't know.                                           13       Q I want to transition to talking pretty much
14      Q And where would the money have come from into the       14   exclusively about the Mediatrix Capital Fund --
15   Mediatrix Capital PR, LLC bank account?                      15       A Okay.
16      A The operating account.                                  16       Q -- limited, which I'm just going to call the
17      Q Which at the time was at Ceska sporitelna?              17   Mediatrix Fund.
18      A Yes.                                                    18       A Okay.
19      Q Where did Mediatrix Capital PR, LLC have a bank         19       Q So I believe you testified earlier that one of the
20   account?                                                     20   responsibilities of Mediatrix Capital is to be the
21      A I don't know. I have to be honest with you. I           21   adviser to Mediatrix Fund. Am I getting that
22   didn't run payroll.                                          22   right?
23      Q Were any other expenses paid out of that account?       23       A We trade for the Fund. We're the trading firm for
24      A I don't know.                                           24   Mediatrix Capital Fund.
25      Q Did the accounts serve any other purpose?               25       Q Okay. So Mediatrix Capital provides the
[4/10/2019 9:05 AM] YOUNG_MICHAEL_20190410                                                                     Pages 305 - 308
     Case 1:19-cv-02594-RM-SKC Document 1-2 Filed 09/12/19 USDC Colorado Page 24 of 28

                                                        Page 309                                                          Page 311
 1   investment advice, which happens to be algorithms,             1   own entity, it's its own business line.
 2   to the Mediatrix Fund; is that correct?                        2        Q Okay. And it relies on you and Mr. Stewart to run
 3       A We trade for the Fund using our algorithms.              3   it; it doesn't rely on Mediatrix Capital to
 4       Q Is there someone else other than Mediatrix Capital       4   provide services administering, selling, dealing
 5   who manages the Fund?                                          5   with investors, otherwise doing the day-to-day
 6       A No.                                                      6   operations of the Fund?
 7       Q So if I'm asking who is the adviser, which is the        7        A There's -- there's almost no day-to-day
 8   term that we would use in the United States,                   8   operations, because there's an administrator that
 9   essentially who is responsible for running the                 9   handles all that. The day-to-day would be the
10   Fund, is the answer to that question that                     10   trading of the Fund, and that would be handled
11   Mediatrix Capital, Inc. is responsible for                    11   through Mediatrix Capital.
12   managing, running the Mediatrix Fund?                         12        Q Okay. So Mediatrix Capital provides the trading
13       A I would say that the partners are responsible, but      13   services for the Fund?
14   Mediatrix Capital is the trader for the Fund.                 14        A Yes.
15       Q Okay. What partners?                                    15            MS. FREDERICK: And by the trading
16       A Well, Mike Stewart, Bryant and myself would be the      16   services, does that mean that Mediatrix Capital
17   ones -- mostly Mike Stewart and I -- Bryant is                17   directs what the Fund invests in?
18   really just trading only, so we would be                      18            THE WITNESS: Well, Mediatrix Capital
19   responsible for the Fund.                                     19   Fund directs that, and then Mediatrix Capital is
20       Q Is there -- is there some sort of an advisory           20   the directee, I guess, is that's -- the Fund was
21   agreement between the Fund and Mediatrix Capital              21   established to trade the Mediatrix Capital
22   for services?                                                 22   strategy.
23       A No.                                                     23            MS. FREDERICK: Who or what makes the
24       Q Is -- so the Mediatrix Fund was formed under the        24   trading decisions in the Mediatrix Capital Fund
25   laws of the Bahamas; correct?                                 25   for the Mediatrix Capital Fund?
                                                        Page 310                                                          Page 312
 1      A Correct.                                                  1           THE WITNESS: Mediatrix Capital, the
 2      Q And it's registered as a fund in the Bahamas?             2   actual algo itself.
 3      A Correct.                                                  3           MS. FREDERICK: Mediatrix Capital, Inc.?
 4      Q And it is not required to have any sort of an             4           THE WITNESS: Yes. Excuse me. Inc.,
 5   advisory agreement on file with the regulator in               5   yes.
 6   the Bahamas?                                                   6           MS. FREDERICK: Okay. Thank you.
 7      A I do not know that.                                       7           BY MR. FELDER:
 8      Q Okay. Have you -- you have never seen an advisory         8       Q Tell me what the Mediatrix Fund is.
 9   agreement between Mediatrix Capital and the                    9       A It's called a Bahamian professional fund, so it's
10   Mediatrix Fund?                                               10   a Bahamian fund. We run a single asset class
11      A I have not.                                              11   inside of the Fund, which is currency trading.
12          MS. FREDERICK: And let me just be more                 12       Q And what's the investment objective of the Fund?
13   general. Are you aware of any agreement between               13       A The objective is our -- what do you mean, what we
14   Mediatrix Capital and Mediatrix Fund?                         14   do with it?
15          THE WITNESS: No, I'm not.                              15       Q Yeah?
16          MS. FREDERICK: Okay.                                   16       A Trade currencies.
17          BY MR. FELDER:                                         17       Q And has that changed over time, or has that always
18      Q So do you believe that just in your individual           18   been the same?
19   capacity, you and Mr. Stewart and Mr. Sewall just             19       A Always been the same.
20   run the Fund and that there's no kind of formal               20       Q And the Fund, I believe you testified previously
21   entity that is responsible for running it?                    21   was established at the end of 2016; am I getting
22      A My understanding is the Fund is the formal entity,       22   that right?
23   and Mike Stewart and I would be more involved in              23       A Correct. I don't think we had clients until 2017,
24   that. Bryant would just be trading as Mediatrix               24   but we had formed the Fund at the end of 2016.
25   Capital. So my understanding is the Fund is its               25       Q And what was the purpose of creating the Fund?

[4/10/2019 9:05 AM] YOUNG_MICHAEL_20190410                                                                        Pages 309 - 312
  Case 1:19-cv-02594-RM-SKC Document 1-2 Filed 09/12/19 USDC Colorado Page 25 of 28

                                                     Page 329                                                         Page 331
 1       A No.                                                   1   Was that a requirement that a Bahamian bank be
 2       Q Do you anticipate that there will be any              2   used?
 3   ramifications for missing that deadline?                    3       A I believe so.
 4       A It was from the auditor, so it was the auditor's      4       Q You mentioned the account is still open?
 5   fault. So the auditor had to speak directly to              5       A The account is still open.
 6   the Securities Commission. It was their thing,              6       Q So if an investor were to today request a
 7   not our thing.                                              7   withdrawal from the Fund, would it follow a
 8       Q We already talked about third-party service           8   similar path where the funds would be taken from
 9   providers at some length, so some of this might be          9   Equiti Capital, sent to Ansbacher, and then
10   a little duplicative, but I want to make sure that         10   further distributed to the investor?
11   we cover everything. So banks that provide any             11       A They would have to distribute out of Ansbacher.
12   sort of services to the Fund, could you describe           12       Q Would there be any other pit stops in that link
13   or identify any banks, whether they currently              13   that I just mentioned on the way back to the
14   provide services or previously provided services           14   investor?
15   to the Fund?                                               15       A Yeah, it would go through Blue Isle as well.
16       A Previous and current is Ansbacher, Bahamas.          16       Q Blue Isle?
17       Q And what services does Ansbacher provide?            17       A Blue Isle is the broker and the prime is Divisa.
18       A Well, they are there specifically to receive         18   Same structure as the managed accounts.
19   client funds to the Fund.                                  19       Q Okay. So the funds would come from Equiti to Blue
20       Q Is it just the one account, or is there also some    20   Isle currently at ANZ. ANZ would further send
21   sort of Fund operations account there?                     21   them to Ansbacher, and then Ansbacher would
22       A No.                                                  22   distribute those funds back to the investor?
23       Q So just the one client -- client Fund account?       23       A Correct.
24       A Yes.                                                 24       Q And is that also the case for funds that are
25       Q And did that serve a similar transit purpose         25   making their way to the Fund, so if an investor
                                                     Page 330                                                         Page 332
 1   similar to what we described with respect to the            1   signs a subscription agreement and decides to make
 2   managed accounts where the investors would fund             2   an investment, they wire funds to Ansbacher; do
 3   their investment and essentially their funds would          3   they then stop at ANZ prior to making their way to
 4   transit through the bank account on their way to            4   Equiti?
 5   the custody with Equiti?                                    5       A Correct.
 6       A Yes.                                                  6       Q Any other stops in that chain?
 7       Q Is there anything different between the process       7       A No stops.
 8   that we discussed for the managed accounts and the          8       Q And are there any fees charged on the front end
 9   process as it exists for the Fund, other than the           9   for those investor funds, any sort of a sales load
10   identity of the bank?                                      10   or any fee that's deducted from the investor's
11       A Other than that's the primary bank to receive the    11   funds before it reaches Equiti?
12   funds for the Fund is the difference, is the first         12       A No. Outside a potential bank wire charge, what
13   stop so to speak.                                          13   have you, but they would be credited fully of
14       Q Any other banks provide services to the Fund.        14   their deposit.
15       A No.                                                  15       Q We talked -- we talked a bit about Equiti Capital.
16           MS. FREDERICK: Who has signatory                   16   How is the Fund's assets reflected on the books of
17   authority or control over that bank account?               17   Equiti Capital?
18           THE WITNESS: I think it's Mike.                    18       A It's an account number.
19           MS. FREDERICK: Stewart?                            19       Q A single account number?
20           THE WITNESS: Yeah. And I may have                  20       A A single account number.
21   signed documents. I don't know. I don't do                 21       Q And that account number, is that similar to what
22   anything with that.                                        22   we described with the managed accounts where that
23           BY MR. FELDER:                                     23   account number is furnished by Blue Isle to Equiti
24       Q And do you know -- Ansbacher is obviously a          24   Capital?
25   different bank than we've talked about previously.         25       A I don't -- I don't know how that -- how that does
[4/10/2019 9:05 AM] YOUNG_MICHAEL_20190410                                                                    Pages 329 - 332
     Case 1:19-cv-02594-RM-SKC Document 1-2 Filed 09/12/19 USDC Colorado Page 26 of 28

                                                       Page 341                                                      Page 343
 1   Capital pay some sort of a periodic fee to SCG or             1   assets, so for instance, we were talking about of
 2   have the services that they purchased ended as far            2   course the administration, there's maybe brokerage
 3   as compensation for SCG?                                      3   associated with Blue Isle, although I understand
 4       A Ended.                                                  4   how that works with the trading, SCG. Any other
 5       Q Does Equiti have custody of all investor assets         5   expenses that are related to the Fund, how are
 6   for the Fund?                                                 6   those handled?
 7       A Yes.                                                    7       A Mediatrix Capital has just paid those.
 8       Q Anyone else have custody?                               8       Q So investor assets are not used to pay any Fund
 9       A No, they have all the custody.                          9   expenses?
10       Q Other than Ansbacher while the funds are in            10       A They have not been.
11   transit and then also the Blue Isle bank account             11       Q And also fees earned by Mediatrix Capital are not
12   when the funds are in transit?                               12   directly accessed to pay those expenses, because
13       A Okay. So in transit, no, those would be the only       13   the fees are still on deposit?
14   other entities. We can't trade Mediatrix Capital             14       A They have not been.
15   Fund until the funds move to Equiti.                         15       Q Will -- do you know how the accounting works on
16       Q What's the fee structure for the Fund?                 16   those expenses? So for instance, will Mediatrix
17       A It's a 130.                                            17   Capital at some point seek reimbursement out of
18       Q Okay. So I think I know what that means, but I'll      18   the fees for the expenses that it's paid on behalf
19   let you go ahead and explain it.                             19   of the Fund?
20       A Okay. So it's a 1 percent management fee and a         20       A Yes, when we shut the Fund down, we'll liquidate
21   30 percent fee of any gains.                                 21   those positions, and what's left will be paid up
22       Q And are there other aspects of the fee such as a       22   back to Mediatrix Capital.
23   high watermark or other important components?                23          MS. FREDERICK: So when you say that
24       A Yes. I believe on a monthly basis there has to         24   Mediatrix Capital paid the fees, since they don't
25   achieve above a .67 percent gain to realize the              25   have a bank account --
                                                       Page 342                                                      Page 344
 1   30 percent of whatever the full gain is.                      1          THE WITNESS: It flows through the
 2       Q And as -- as these fees are accrued in the Fund,        2   operating account. So it would be the same
 3   what happens to the fees?                                     3   structure as the payroll that would go to a
 4       A We've just left them in the Fund.                       4   Mediatrix employees. So the performance fees that
 5       Q Meaning you've left them on deposit with Equiti to      5   ultimately are Mediatrix fees, my understanding,
 6   be just part of the trading?                                  6   then it would come out through the operating
 7       A I believe they're considered liabilities because        7   account and be paid to Sterling as the
 8   they haven't been paid out.                                   8   administrator and then Grant Thornton as the
 9       Q Okay. And approximately how much -- how much is         9   auditor.
10   it?                                                          10          BY MR. FELDER:
11       A I think it's just short of a million dollars.          11       Q I know we talked about Mr. Parham earlier. Can
12       Q And if -- if the Fund were to pay those fees,          12   you talk about his role in, I understand as a
13   where would the money go?                                    13   bookkeeper for Mediatrix Capital, the managed
14       A The money would -- that's a good question. I           14   accounts, maybe something to do with the Fund;
15   would -- money would have to go to Mediatrix                 15   what is it exactly that he does?
16   Capital as the manager. It would ultimately flow             16       A He helps with the payroll. He's more part-time.
17   up to the partners, but I don't know. I don't                17   So he helps with the payroll and expense report
18   know.                                                        18   reimbursements. He has no client interface, and
19       Q I guess who's entitled to that money; right?           19   he doesn't -- there's -- he'll do odd jobs as
20   Someone is charging those fees.                              20   well, but he does nothing for the Fund.
21       A Yeah.                                                  21       Q And after he identifies what payroll needs to be
22       Q It sounds like Mediatrix Capital is entitled to        22   disbursed, that's then transmitted to someone
23   those fees?                                                  23   else, I assume, because he doesn't have the
24       A Yes.                                                   24   authority with the bank account?
25       Q Does the Fund pay any expenses directly from Fund      25       A That's correct.
[4/10/2019 9:05 AM] YOUNG_MICHAEL_20190410                                                                   Pages 341 - 344
     Case 1:19-cv-02594-RM-SKC Document 1-2 Filed 09/12/19 USDC Colorado Page 27 of 28

                                                         Page 353                                                          Page 355
 1       Q When was the last time that a CEM was sent outside        1      A     That's correct.
 2   of Mediatrix?                                                   2           MS. FREDERICK: And what was the name of
 3       A Outside of --                                             3   that client?
 4       Q Yeah, so to a potential investor or to one of your        4           THE WITNESS: I don't remember her name.
 5   sales, independent sales reps, just when was the                5   It was Rafael's sister that we spoke about
 6   last time that the CEM was sent outside of                      6   earlier --
 7   Mediatrix for some use?                                         7           MS. FREDERICK: Okay.
 8       A Three months ago, four months ago maybe, but not          8           THE WITNESS: -- and I cannot remember
 9   to salespeople, though. We don't distribute that.               9   her name, because I never met her, and it's been
10       Q I assume if a investor who has expressed that they       10   three years maybe, two years.
11   want to make an investment into the Fund wants to              11           MS. FREDERICK: Do you or anyone at
12   make that investment, they need to sign the                    12   Mediatrix do anything to verify the information on
13   subscription agreement?                                        13   the ECP form, or do you just make sure that it's
14       A Yes.                                                     14   been checked and signed?
15       Q What other documents do they need to sign to             15           THE WITNESS: We make sure that it's
16   formalize the investment?                                      16   been checked and signed, and when we're in a
17       A An ECP -- if we're assuming U.S. citizens?               17   process of discussing the managed accounts, we are
18       Q U.S. citizens.                                           18   always very clear on -- that this, you know, about
19       A They'd have to sign an ECP declaration form and          19   what that document is, what it says, and that we
20   the FATCA documents.                                           20   can not and will not accept a client who cannot,
21       Q And have you received that ECP declaration form          21   you know, honestly state that they can fit that
22   from every U.S. based investor in the Fund?                    22   description.
23       A Yes.                                                     23           MS. FREDERICK: Okay.
24       Q And who's responsible for making sure that that          24           BY MR. FELDER:
25   document is submitted?                                         25       Q So I believe you previously stated that there's
                                                         Page 354                                                          Page 356
 1        A I am. I make sure of that.                               1   $3.5 million worth of customer assets in the Fund?
 2        Q And do you review the information in that                2       A Roughly.
 3   document?                                                       3       Q Roughly. How many investors are -- are in the
 4        A Have I reviewed it?                                      4   Fund right now?
 5        Q When you receive it from the prospective investor,       5       A I'm going to -- I believe six. Five or six.
 6   do you review the information in the ECP document?              6       Q And out of those Fund investors, how many of the
 7        A Yes.                                                     7   five or six are located in the U.S.?
 8        Q Have you ever had a situation where you reviewed         8       A I believe one is specifically out of United
 9   an ECP document and determined that the investor                9   States.
10   did not qualify?                                               10       Q And then the others are in the United States?
11        A Well, the ECP declaration defines that, and then        11       A I believe so.
12   they sign to that saying that I am these                       12       Q And, you know, I don't believe that I asked that
13   definitions. So I couldn't -- if they didn't sign              13   question for the managed accounts. What -- what
14   it, that means they can't -- they don't qualify.               14   percentage of the managed accounts are investors
15        Q Have you ever had any questions about whether           15   who are located --
16   someone qualified maybe that they were, you know,              16       A I don't --
17   misrepresenting themselves or otherwise confused               17       Q -- inside the United States?
18   with the form?                                                 18       A I don't know.
19        A I don't know that they would -- there was one           19       Q More than 50 percent?
20   party that I know we had -- we terminated an                   20       A I don't know.
21   account for, but they had admitted then that they              21       Q Do you know what the smallest investment is that
22   were not ECP and therefore were let go.                        22   Mediatrix has accepted in the Fund?
23        Q Meaning that they admitted they were not ECP --         23       A 100,000.
24   they didn't personally have enough assets to                   24       Q Who maintains a list of the current Fund
25   qualify?                                                       25   investors, the five or six people?

[4/10/2019 9:05 AM] YOUNG_MICHAEL_20190410                                                                         Pages 353 - 356
     Case 1:19-cv-02594-RM-SKC Document 1-2 Filed 09/12/19 USDC Colorado Page 28 of 28

                                                        Page 401                                                                    Page 403
 1   for deposits of a million dollars or more.                     1      PROOFREADER'S CERTIFICATE
 2   Historically, prior to getting to an account                   2
 3   minimum of that size, if it was up to 250 to a                 3 In the Matter of: MEDIATRIX CAPITAL, INC.
 4   million -- up to 250 was a 50/50 split. From 250               4 Witness:          Michael Young
 5   to a million, it was a 40 percent split of gains.              5 File No.          D-03809-A
 6       Q Okay. So there's no management fee?                      6 Date:            Wednesday, April 10, 2019
 7       A No management fee. There's no transaction fees           7 Location:         Denver, Colorado
 8   either.                                                        8
 9       Q No management fee, no transaction fee; the               9     This is to certify that I, Christine Boyce,
10   exclusive fee paid to Mediatrix Capital is the                10 (the undersigned) do hereby certify that the foregoing
11   profit split that you just described?                         11 transcript is a complete, true and accurate transcription
12       A Correct.                                                12 of all matters contiained on the recorded proceedings of
13       Q Any other expenses that investors in the                13 the investigative testimony.
14   separately managed accounts bear directly?                    14
15       A None.                                                   15
16       Q And any other fees charged to them?                     16 ______________________________ _____________________
17       A No.                                                     17 (Proofreader's Name)               (Date)
18       Q From late 2013 until Mediatrix Capital was formed       18
19   when Mr. Sewall was involved in his early trading             19
20   for himself and the Marines, where was that early             20
21   trading happening? Was it at Equiti Capital or a              21
22   different firm?                                               22
23       A I don't know. There were other brokerages but not       23
24   at Divisa. It wasn't Equiti. We went to Equiti                24
25   with Blue Isle, so I don't know who he was using.             25

                                                        Page 402                                                                    Page 404
 1           MR. FELDER: Mr. Young, we have no                      1 UNITED STATES SECURITIES AND EXCHANGE COMMISSION
 2    further questions at this time. We may however                2            REPORTER'S CERTIFICATE
 3    call you again to testify in this investigation.              3
 4    Should this be necessary, we will contact your                4 I, Loretta Lyn Wiley, reporter, hereby certify
 5    counsel. Mr. Young, do you wish to clarify                    5 that the foregoing transcript consisting of 401 pages,
 6    anything or add anything to the statements you                6 is a complete, true, and accurate transcript of the
 7    have made today?                                              7 testimony indicated, held on April, 10, 2019, in the
 8           THE WITNESS: I don't. I do not.                        8 matter of Mediatrix Capital, Inc. I further certify
 9           MR. FELDER: Counsel, do you wish to ask                9 that this proceeding was recorded by me, and the
10    any clarifying questions of the witness?                     10 foregoing transcript has been prepared under my
11           MR. DiMEGLIO: No thank you.                           11 direction.
12           MR. FELDER: Off the record at 5:46 on                 12
13    April 10, 2019.                                              13 DATE: April 22, 2019
14           (Whereupon, at 5:46 p.m., the examination             14
15    was concluded.)                                              15
16                 *****                                           16 Official Reporter: ________________________________
17                                                                 17              Loretta Lyn Wiley
18                                                                 18
19                                                                 19
20                                                                 20
21                                                                 21
22                                                                 22
23                                                                 23
24                                                                 24
25                                                                 25

[4/10/2019 9:05 AM] YOUNG_MICHAEL_20190410                                                                                   Pages 401 - 404
